 



EXHIBIT 10.1

$350,000,000

FIRST LIEN CREDIT AGREEMENT

AMONG

SPANISH BROADCASTING SYSTEM, INC.,
AS BORROWER,
THE LENDERS
FROM TIME TO TIME PARTY HERETO,

AND

MERRILL LYNCH, PIERCE FENNER & SMITH, INCORPORATED
AS SYNDICATION AGENT,

AND

WACHOVIA BANK, NATIONAL ASSOCIATION
AS DOCUMENTATION AGENT,

AND

LEHMAN COMMERCIAL PAPER INC.,
AS ADMINISTRATIVE AGENT
DATED AS OF JUNE 10, 2005



 

LEHMAN BROTHERS INC.
LEAD ARRANGER AND SOLE MANAGER,

AND

LEHMAN BROTHERS INC.,
MERRILL LYNCH, PIERCE FENNER & SMITH, INCORPORATED,

AND

WACHOVIA CAPITAL MARKETS, LLC
AS ARRANGERS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1.  
DEFINITIONS
    1     1.1.    
Defined Terms
    1     1.2.    
Other Definitional Provisions
    31   SECTION 2.  
AMOUNT AND TERMS OF COMMITMENTS
    31     2.1.    
Term Loan Commitments
    31     2.2.    
Procedure for Term Loan Borrowing
    31     2.3.    
Repayment of Term Loans
    32     2.4.    
Revolving Credit Commitments
    32     2.5.    
Procedure for Revolving Credit Borrowing
    32     2.6.    
Swing Line Commitment
    33     2.7.    
Procedure for Swing Line Borrowing; Refunding of Swing Line Loans
    33     2.8.    
Repayment of Loans; Evidence of Indebtedness
    35     2.9.    
Commitment Fees, etc.
    36     2.10.    
Termination or Reduction of Revolving Credit Commitments
    36     2.11.    
Optional Prepayments
    36     2.12.    
Mandatory Prepayments and Commitment Reductions
    37     2.13.    
Conversion and Continuation Options
    38     2.14.    
Minimum Amounts and Maximum Number of Eurodollar Tranches
    39     2.15.    
Interest Rates and Payment Dates
    39     2.16.    
Computation of Interest and Fees
    40     2.17.    
Inability to Determine Interest Rate
    40     2.18.    
Pro Rata Treatment and Payments
    41     2.19.    
Requirements of Law
    42     2.20.    
Taxes
    44     2.21.    
Indemnity
    46     2.22.    
Illegality
    46     2.23.    
Change of Lending Office
    47     2.24.    
Replacement of Lenders under Certain Circumstances
    47   SECTION 3.  
LETTERS OF CREDIT
    47     3.1.    
L/C Commitment
    47  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     3.2.    
Procedure for Issuance of Letter of Credit
    48     3.3.    
Fees and Other Charges
    48     3.4.    
L/C Participations
    49     3.5.    
Reimbursement Obligation of the Borrower
    50     3.6.    
Obligations Absolute
    50     3.7.    
Letter of Credit Payments
    51     3.8.    
Applications
    51   SECTION 4.  
REPRESENTATIONS AND WARRANTIES
    51     4.1.    
Financial Condition
    51     4.2.    
No Change
    52     4.3.    
Existence; Compliance with Law
    52     4.4.    
Power; Authorization; Enforceable Obligations
    52     4.5.    
No Legal Bar
    53     4.6.    
No Material Litigation
    53     4.7.    
No Default
    53     4.8.    
Ownership of Property; Liens
    53     4.9.    
Intellectual Property
    53     4.10.    
Taxes
    53     4.11.    
Federal Regulations
    54     4.12.    
Labor Matters
    54     4.13.    
ERISA
    54     4.14.    
Investment Company Act; Other Regulations
    55     4.15.    
Subsidiaries
    55     4.16.    
Use of Proceeds
    55     4.17.    
Environmental Matters
    55     4.18.    
Accuracy of Information, etc.
    56     4.19.    
Security Documents
    57     4.20.    
Solvency
    57     4.21.    
Insurance
    57     4.22.    
Permits and Licenses
    58  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   SECTION 5.  
CONDITIONS PRECEDENT
    59     5.1.    
Conditions to Initial Extension of Credit
    59     5.2.    
Conditions to Each Extension of Credit
    61   SECTION 6.  
AFFIRMATIVE COVENANTS
    62     6.1.    
Financial Statements
    62     6.2.    
Certificates; Other Information
    62     6.3.    
Conduct of Business and Maintenance of Existence, FCC Licenses, etc.
    64     6.4.    
Maintenance of Property; Insurance
    64     6.5.    
Inspection of Property; Books and Records; Discussions
    65     6.6.    
Notices
    65     6.7.    
Environmental Laws
    66     6.8.    
Broadcast License Subsidiaries
    66     6.9.    
Additional Collateral, etc.
    67     6.10.    
Use of Proceeds
    69     6.11.    
Further Assurances
    69     6.12.    
Interest Rate Protection
    69     6.13.    
Bond Redemption
    69     6.14.    
Puerto Rico Legal Opinion
    69   SECTION 7.  
NEGATIVE COVENANTS
    70     7.1.    
Merger, Consolidation, or Sale of Assets
    70     7.2.    
Incurrence of Indebtedness and Issuance of Preferred Stock
    71     7.3.    
Liens
    74     7.4.    
Restricted Payments
    74     7.5.    
Dividend and Other Payment Restrictions Affecting Subsidiaries
    77     7.6.    
Asset Sales
    77     7.7.    
Transactions with Affiliates
    79     7.8.    
Limitation on Sale and Leaseback Transactions
    79     7.9.    
Limitation on Optional Prepayment of Second Lien Term Loan Obligations
    80  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   SECTION 8.  
EVENTS OF DEFAULT
    80   SECTION 9.  
THE AGENTS AND ARRANGERS
    83     9.1.    
Appointment
    83     9.2.    
Delegation of Duties
    84     9.3.    
Exculpatory Provisions
    84     9.4.    
Reliance by Agents
    84     9.5.    
Notice of Default
    85     9.6.    
Non-Reliance on Agents and Other Lenders
    85     9.7.    
Indemnification
    85     9.8.    
Arrangers and Agents in Their Individual Capacities
    86     9.9.    
Successor Administrative Agent
    86     9.10.    
Authorization to Release Liens
    87     9.11.    
The Arrangers, Syndication Agent and Documentation Agent
    87   SECTION 10.  
MISCELLANEOUS
    87     10.1.    
Amendments and Waivers
    87     10.2.    
Notices
    89     10.3.    
No Waiver; Cumulative Remedies
    90     10.4.    
Survival of Representations and Warranties
    90     10.5.    
Payment of Expenses
    90     10.6.    
Successors and Assigns; Participations and Assignments
    91     10.7.    
Adjustments; Set-off
    94     10.8.    
Counterparts
    94     10.9.    
Severability
    95     10.10.    
Integration
    95     10.11.    
GOVERNING LAW
    95     10.12.    
Submission To Jurisdiction; Waivers
    95     10.13.    
Acknowledgments
    96     10.14.    
Confidentiality
    96     10.15.    
Release of Collateral and Guarantee Obligations
    96     10.16.    
Accounting Changes
    97  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     10.17.    
Delivery of Lender Addenda
    97     10.18.    
Construction
    97     10.19.    
WAIVERS OF JURY TRIAL
    97     10.20.    
Designated Senior Debt
    97  

-v-



--------------------------------------------------------------------------------



 



SCHEDULES:

            4.3    
Compliance With Law
  4.6    
Litigation
  4.9    
Intellectual Property
  4.10    
Taxes
  4.15    
Subsidiaries
  4.17    
Environmental
  4.19    
UCC Filing Jurisdictions

ANNEXES

Annex A            Pricing Grid

EXHIBITS

            A    
Form of Compliance and Pricing Certificate
  B    
Form of Guarantee and Collateral Agreement
  C    
Form of Lender Addendum
  D    
Form of Notice of Borrowing
  E    
Form of Solvency Certificate
  F-I    
Form of Term Note
  F-2    
Form of Revolving Credit Note
  F-3    
Form of Swing Line Note
  G    
Form of Exemption Certificate
  H    
Form of Closing Certificate
  I    
Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



     FIRST LIEN CREDIT AGREEMENT, dated as of June 10, 2005, among SPANISH
BROADCASTING SYSTEM, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time party to
this Agreement (the “Lenders”), MERRILL LYNCH, PIERCE FENNER & SMITH,
INCORPORATED, as syndication agent (in such capacity, the “Syndication Agent”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as documentation agent (in such capacity,
the “Documentation Agent”) and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

     WHEREAS, the Borrower has requested that the Lenders make (a) a term loan
credit facility available to the Borrower in order to (i) repay Borrower’s
obligations under the Credit Agreement dated as of October 30, 2003 among
Borrower, the lenders from time to time party thereto, Merrill Lynch, Pierce
Fenner & Smith Incorporated, as documentation agent, Lehman Commercial Paper
Inc., as syndication agent and as administration agent (the “Existing Credit
Agreement”), (ii) finance (along with amounts borrowed under the Second Lien
Term Loan Agreement (as defined below)) a portion of the redemption of all of
the Senior Subordinated Notes (as defined below) and to pay all accrued interest
thereon and call or other premiums payable in connection with the redemption of
the Senior Subordinated Notes, and (iii) pay costs and expenses incurred in
connection with the Facilities (as defined below) and (b) a revolving credit
facility available to the Borrower for the working capital needs and general
corporate purposes of the Borrower and its Subsidiaries (collectively, the
“Refinancing”); and

     WHEREAS, the Lenders are willing to make such credit facilities available
upon and subject to the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

     1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

     “Acquired Debt”: with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, including, without limitation,
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into or becoming a Subsidiary of such specified Person
and (ii) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

     “Acquisition Indebtedness”: Indebtedness incurred by the Borrower or by a
Restricted Subsidiary in connection with or, the proceeds of which are used for,
the acquisition of a Permitted Business and related facilities and assets or for
the construction of a facility.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent”: as defined in the preamble hereto.

     “Affiliate”: of any specified Person means any other Person which directly
or indirectly through one or more intermediaries controls, or is controlled by,
or is under common control with, such specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by,” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise; provided that (a) beneficial ownership of at least 10% of the Voting
Stock of a Person shall be deemed to be control and (b) for purposes of the
“Transactions with Affiliates” covenant contained in Section 7.7, for so long as
Raúl Alarcón Sr. or Raúl Alarcón Jr. are directors, officers or shareholders of
the Borrower, they, their respective spouses, lineal descendants and any Person
controlled by any of them shall be Affiliates of the Borrower and its
Subsidiaries.

     “Affiliate Transaction”: as defined in Section 7.7.

     “Additional Extensions of Credit”: as defined in Section 10.1.

     “Agents”: the collective reference to the Administrative Agent, the
Syndication Agent and the Documentation Agent.

     “Aggregate Exposure”: with respect to any Lender at any time, an amount
equal to (a) prior to termination of the Term Loan Commitments, the aggregate
amount of such Lender’s Commitments then in effect and (b) thereafter, the sum
of (i) the principal amount of such Lender’s Term Loans then outstanding and
(ii) the amount of such Lender’s Revolving Credit Commitment then in effect or,
if the Revolving Credit Commitments have terminated, the principal amount of
such Lender’s Revolving Extensions of Credit then outstanding.

     “Aggregate Exposure Percentage”: with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

     “Agreement”: this First Lien Credit Agreement, as amended, supplemented,
replaced or otherwise modified from time to time.

     “Applicable Margin”: for each Type of Loan, the rate per annum set forth
under the relevant column heading below:

                      Base Rate Loans     Eurodollar Loans  
Term Loans
    1.00 %     2.00 %
Revolving Credit Loans and Swing Line Loans
    1.00 %     2.00 %

-2-



--------------------------------------------------------------------------------



 



; provided that, on and after the Grid Effective Date, the Applicable Margin
with respect to Revolving Credit Loans and Swing Line Loans will be determined
pursuant to the Pricing Grid; and provided further that, if the Borrower on or
prior to the first anniversary of the Closing Date applies the proceeds from of
the LA Asset Sale to prepay the Term Loan Obligations or the Second Lien Term
Loan Obligations, the Applicable Margin for the Term Loans shall be reduced by
0.25%.

     “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

     “Arrangers”: as defined in Section 9.11.

     “Asset Sale”: (i) the sale, lease (other than an operating lease entered
into in the ordinary course of business), conveyance or other disposition of any
assets or rights (including, without limitation, by way of a sale and
leaseback), excluding sales of services and goods in the ordinary course of
business consistent with past practices (provided that the sale, conveyance or
other disposition of all or substantially all of the assets of the Company and
its Restricted Subsidiaries taken as a whole will be governed by the provisions
of Section 7.1 hereof and not by the provisions of Section 7.6 hereof) and
(ii) the issue or sale by the Borrower or any of its Subsidiaries of Equity
Interests of any of the Borrower’s Subsidiaries, in the case of either clause
(i) or (ii), whether in a single transaction or a series of related transactions
(a) that have a fair market value in excess of $7.5 million or (b) for net
proceeds in excess of $7.5 million.

     Notwithstanding the foregoing, the following items will not be deemed to be
Asset Sales: (i) a transfer of assets by the Borrower to a Subsidiary Guarantor
or by a Subsidiary Guarantor to the Borrower or to another Subsidiary Guarantor
or by a Subsidiary that is not a Guarantor to the Borrower or a Subsidiary
Guarantor, (ii) an issuance of Equity Interests by a Subsidiary Guarantor to the
Borrower or to another Subsidiary Guarantor, (iii) the sale, lease or other
disposition of equipment or other assets in the ordinary course of business
(including, without limitation, the disposition of obsolete or worn out
property), (iv) the sale and leaseback of any assets within 180 days of the
acquisition of such assets, (v) a Restricted Payment that is permitted by
Section 7.4 hereof or a Permitted Investment, (vi) a transfer of any FCC License
to a Broadcast License Subsidiary, (vii) the non-exclusive licensing of
Intellectual Property in the ordinary course of business, (viii) the disposition
of Cash Equivalents, and (ix) discounts or forgiveness of accounts receivable in
the ordinary course of business in connection with the collection or compromise
thereof.

     “Asset Sale Offer”: as defined in Section 7.6.

     “Asset Sale Mandatory Prepayment Date”: as defined in Section 2.12.

     “Asset Sale Prepayment Amount”: as defined in Section 2.12.

     “Asset Sale Prepayment Option Notice”: as defined in Section 2.12.

     “Assignee”: as defined in Section 10.6(c).

-3-



--------------------------------------------------------------------------------



 



     “Assignment and Acceptance”: as defined in Section 10.6(c).

     “Assignor”: as defined in Section 10.6(c).

     “Attributable Debt”: in respect of a sale and leaseback transaction means,
at the time of determination, the present value (discounted at the rate of
interest implicit in such transaction, determined in accordance with GAAP) of
the obligation of the lessee for net rental payments during the remaining term
of the lease included in such sale and leaseback transaction (including any
period for which such lease has been extended or may, at the option of the
lessor, be extended).

     “Available Revolving Credit Commitment”: as to any Revolving Credit Lender
at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding; provided that in calculating any Lender’s
Revolving Extensions of Credit for the purpose of determining such Lender’s
Available Revolving Credit Commitment pursuant to Section 2.9(a), the aggregate
principal amount of Swing Line Loans then outstanding shall be deemed to be
zero.

     “Base Rate”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof: “Prime Rate”: the prime lending rate as set forth in
the British Bankers Telerate Page 5 (or, if the British Bankers Telerate ceases
quoting a prime lending rate of the type described, the highest per annum rate
of interest published by the Federal Reserve Board in Federal Reserve
statistical release H.15(519) entitled “Selected Interest Rates” as the bank
prime loan rate or its equivalent).

     “Base Rate Loans”: Loans for which the applicable rate of interest is based
upon the Base Rate.

     “Basket Period”: as defined in Section 7.4(c).

     “Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person,” as such term is used in Section 13(d)(3)
of the Exchange Act, such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.

     “Benefited Lender”: as defined in Section 10.7.

     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

     “Board of Directors”: the Board of Directors of the Borrower or a
Restricted Subsidiary, as applicable, or any authorized committee of such Board
of Directors.

-4-



--------------------------------------------------------------------------------



 



     “Borrower”: as defined in the preamble hereto.

     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lender(s) to make Loans hereunder.

     “Broadcast License Subsidiary”: a Wholly Owned Restricted Subsidiary of the
Borrower that owns no material assets (except as permitted hereunder) other than
FCC Licenses and related rights and has no liabilities other than
(i) liabilities arising under the Guarantee and Collateral Agreement and the
Second Lien Term Loan Documents and (ii) trade payables incurred in the ordinary
course of business and tax liabilities incidental to ownership of such rights.

     “Business Day”: (i) for all purposes other than as covered by clause (ii)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.

     “Calculation Date”: as defined in Section 1.1 in the definition of “Debt to
Cash Flow Ratio”.

     “Capital Lease Obligation”: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease (attributable to
principal) that would at such time be required to be capitalized on a balance
sheet in accordance with GAAP.

     “Capital Stock”: (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

     “Cash Equivalents”: (i) United States dollars, (ii) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition, (iii) certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a Thompson Bank Watch Rating of “B” or
better, (iv) repurchase obligations with a term of not more than fourteen days
for underlying securities of the types described in clauses (ii) and (iii) above
entered into with any financial institution meeting the qualifications specified
in clause (iii) above and (v) commercial paper having the highest rating
obtainable from Moody’s Investors Service, Inc. or Standard & Poor’s Corporation
and in each case

-5-



--------------------------------------------------------------------------------



 



maturing within 270 days after the date of acquisition and (vi) money market
funds at least 95% of the assets of which constitute Cash Equivalents of the
kinds described in clauses (i) — (v) of this definition.

     “Change in Law”: as defined in 2.19.

     “Change of Control”: the occurrence of any of the following: (i) the sale,
lease, transfer, conveyance or other disposition (or by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole to any “person” (as such term is used in Section 13(d)(3) of the Exchange
Act) other than the Principal or a Related Party of the Principal, (ii) the
adoption of a plan relating to the liquidation or dissolution of the Borrower,
(iii) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above), other than the Principal and his Related Parties, becomes the Beneficial
Owner, directly or indirectly, of more than 35% of the Voting Stock of the
Borrower, (iv) the Principal ceases to be the Beneficial Owner, directly or
indirectly, of a majority of the voting power of Voting Stock of the Borrower
(measured by voting power rather than number of shares) as a result of any
direct or indirect transfer of securities by the Principal, or (v) the first day
on which a majority of the members of the Board of Directors of the Borrower are
not Continuing Directors.

     “Closing Date”: June 10, 2005.

     “Code”: the Internal Revenue Code of 1986, as amended from time to time and
the regulations issued thereunder.

     “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
including the Intellectual Property Collateral.

     “Commitment”: as to any Lender, the sum of the Term Loan Commitment and the
Revolving Credit Commitment of such Lender.

     “Commitment Fee Rate”: 0.5% per annum.

     “Commitment Letter”: the amended and restated commitment letter, dated
May 31, 2005, by and among the Administrative Agent, the Arrangers, the
Documentation Agent, the Syndication Agent and the Borrower, as amended,
modified or supplemented from time to time.

     “Commonly Controlled Entity”: an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

     “Communications Act”: The Communications Act of 1934, as amended.

-6-



--------------------------------------------------------------------------------



 



     “Compliance and Pricing Certificate”: a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit A.

     “Confidential Information Memorandum”: the information memorandum furnished
to the Persons invited in the syndication of the Facilities to become Lenders.

     “Consolidated Cash Flow”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, (i) an amount equal to any extraordinary loss plus any net loss
realized in connection with an Asset Sale, to the extent such losses were
deducted in computing such Consolidated Net Income, plus (ii) provision for
taxes based on income or profits of such Person and its Restricted Subsidiaries
for such period, to the extent that such provision for taxes was deducted in
computing such Consolidated Net Income, plus (iii) consolidated interest expense
of such Person and its Restricted Subsidiaries for such period, whether paid or
accrued and whether or not capitalized (including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, imputed interest with respect to Attributable Debt, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net payments (if any) pursuant to Hedging
Obligations), to the extent that any such expense was deducted in computing such
Consolidated Net Income, plus (iv) depreciation expense for such period, to the
extent the same was deducted in computing such Consolidated Net Income, plus
(v) all amortization expense and other non-cash expenses (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period) for such period, to the extent the same was
deducted in computing such Consolidated Net Income, minus (vi) non-cash items
increasing such Consolidated Net Income for such period.

     Consolidated Cash Flow shall be calculated on a pro forma basis after
giving effect to any acquisition as if such acquisition (including any
Consolidated Cash Flow associated with such acquisition) occurred on the first
day of the most recently ended four quarter period, giving pro forma effect to
any non-recurring expenses, non-recurring costs and cost reductions within the
first year after such acquisition which the Borrower anticipates if the Borrower
delivers to the Administrative Agent an Officer’s Certificate certifying to and
describing and quantifying with reasonable specificity such non-recurring
expenses, non-recurring costs and cost reductions.

     “Consolidated Indebtedness”: with respect to any Person as of any date of
determination, the sum, without duplication, of (i) the total amount of
Indebtedness and Attributable Debt of such Person and its Restricted
Subsidiaries, plus (ii) the total amount of Indebtedness and Attributable Debt
of any other Person, to the extent that such Indebtedness or Attributable Debt
has been guaranteed by the referent Person or by one or more of its Restricted
Subsidiaries or is secured by a Lien on assets of the referent Person or any of
its Restricted Subsidiaries, plus (iii) the aggregate liquidation value of all
Disqualified Stock of such Person and all preferred stock of Restricted
Subsidiaries of such Person, in each case, determined on a consolidated basis in
accordance with GAAP.

-7-



--------------------------------------------------------------------------------



 



     “Consolidated Interest Expense”: with respect to any Person for any period,
the sum of: (i) the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued (including,
without limitation, amortization of original issue discount, non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
imputed interest with respect to Attributable Debt, commissions, discounts and
other fees and charges incurred in respect of letters of credit or bankers’
acceptance financing, and net payments (if any) pursuant to Hedging
Obligations); and (ii) the consolidated interest expense of such Person and its
Restricted Subsidiaries that was capitalized during such period; and (iii) any
interest expense on Indebtedness or Attributable Debt of another Person that is
guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries (whether or
not such guarantee or Lien is called upon).

     “Consolidated Net Income”: with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, determined in accordance with GAAP; provided that
(i) except as otherwise provided in clause (v) below, the positive Net Income of
any Person that is not a Restricted Subsidiary or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid in cash to the referent Person or a
Restricted Subsidiary thereof, (ii) the Net Income of any Restricted Subsidiary
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that Net Income is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, (iii) the Net Income of any Person acquired in a
pooling of interests transaction for any period prior to the date of such
acquisition shall be excluded, (iv) the cumulative effect of a change in
accounting principles shall be excluded and (v) the Net Income of any
Unrestricted Subsidiary shall be excluded, whether or not distributed to the
Borrower or one of its Restricted Subsidiaries.

     “Continuing Directors”: as of any date of determination, any member of the
Board of Directors of the Borrower who (i) was a member of such Board of
Directors on the Closing Date, (ii) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election, or (iii) was nominated for election to such Board of
Directors by the Principal.

     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

     “Control Agreement”: each Control Agreement to be executed and delivered by
each Loan Party party thereto, as required pursuant to the terms of the
Guarantee and Collateral Agreement in form as is reasonably acceptable to the
Administrative Agent, in

-8-



--------------------------------------------------------------------------------



 



each case as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

     “Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

     “Copyright Security Agreement Supplement”: as defined in the Guarantee and
Collateral Agreement.

     “Debt to Cash Flow Ratio”: with respect to any Person as of any date of
determination (the “Calculation Date”), the ratio of (a) the Consolidated
Indebtedness of such Person as of such date to (b) the Consolidated Cash Flow of
such Person for the four most recent full fiscal quarters ending immediately
prior to such date for which internal financial statements are available,
determined on a pro forma basis after giving effect to all acquisitions and
dispositions of assets made by such Person and its Restricted Subsidiaries from
the beginning of such four-quarter period through and including such date of
determination (including any related financing transactions) as if such
acquisitions and dispositions had occurred at the beginning of such four-quarter
period. For purposes of making the computation referred to above, (i) any
acquisitions or dispositions that have been made by such Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date (including the incurrence, assumption, repayment
or retirement of any Indebtedness and also including any Consolidated Cash Flow
associated with such acquisition or disposition) shall be deemed to have
occurred on the first day of the four-quarter reference period and Consolidated
Cash Flow for such reference period shall be calculated without giving effect to
clause (iii) of the proviso set forth in the definition of Consolidated Net
Income, and (ii) any incurrence (and any application of any proceeds therefrom),
repayment or retirement of any Indebtedness by such Person or its Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date shall be deemed to have
occurred on the first day of the four-quarter reference period.

     “Default”: any of the events specified in Section 8, whether or not any
requirement set forth therein for the giving of notice, the lapse of time, or
both, has been satisfied.

     “Disqualified Stock”: any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable at
the option of the holder thereof), or upon the happening of any event, matures
or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is 91 days

-9-



--------------------------------------------------------------------------------



 



after the maturity date of the Second Lien Term Loans (or if the Second Lien
Term Loans have been paid in full, the Term Loan Maturity Date), provided,
however, that any Capital Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Borrower to repurchase
such Capital Stock upon the occurrence of a Change of Control or an Asset Sale
shall not constitute Disqualified Stock if the terms of such Capital Stock
provide that the Borrower may not repurchase or redeem any such Capital Stock
pursuant to such provisions unless such repurchase or redemption is permitted
hereunder including without limitation Section 7.4. For the avoidance of doubt,
the Series B Preferred Stock by its terms as in effect on the date hereof shall
not constitute Disqualified Stock.

     “Documentation Agent”: as defined in the preamble hereto.

     “Dollars” and “$”: dollars in lawful currency of the United States of
America.

     “Domestic Subsidiary”: any Subsidiary of the Borrower organized under the
laws of the District of Columbia or any state within the United States of
America other than WCMA Licensing, Inc., WMEG Licensing, Inc. and WZET
Licensing, Inc.

     “Eligible Assignee”: commercial banks, finance companies, insurance
companies or other financial institutions or any Person (other than a natural
Person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

     “Environmental Laws”: any and all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees or other legally enforceable requirements
(including common law), of the United States, or any state, local, municipal or
other Governmental Authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as has been, is
now, or at any time hereafter is, in effect.

     “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.

     “Equity Interests”: Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations issued thereunder.

     “ERISA Event”: as defined in Section 6.2(d).

     “Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve

-10-



--------------------------------------------------------------------------------



 



requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System. Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit or credit for proration, exceptions or offsets that may be available
from time to time to any Lender under Regulation D.

     “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” for purposes of this definition shall be determined
by reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent.

     “Eurodollar Loans”: Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

                              Eurodollar Base Rate                              
1.00 – Eurocurrency Reserve Requirements

     “Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

     “Event of Default”: any of the events specified in Section 8, provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

     “Excess Amount”: as defined in Section 2.12(b).

     “Excess LA Asset Sale Proceeds”: in the event of a prepayment of the Second
Lien Term Loan Lenders pursuant to Section 2.12(c), any proceeds from the LA
Asset Sale that are not applied to the prepayment of the Second Lien Term Loan
Lenders pursuant to such Section 2.12(c).

     “Excess Proceeds”: as defined in Section 7.6.

     “Exchange Act”: means the Securities Exchange Act of 1934, as amended.

-11-



--------------------------------------------------------------------------------



 



     “Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

     “Excluded Foreign Subsidiary”: any Foreign Subsidiary other than (a) any
Foreign Subsidiary that has elected to be taxed as a partnership or a
disregarded entity pursuant to Section 301.7701-3 of the United States Treasury
Regulations and (b) any Foreign Subsidiary that has guaranteed or is required to
guarantee any Indebtedness of the Borrower.

     “Existing Credit Agreement”: as defined in the preamble hereto.

     “Existing Indebtedness”: Indebtedness in existence on the date hereof
(other than Indebtedness under Second Lien Term Loan Agreement) until such
Indebtedness is repaid. Existing Indebtedness shall not include the Senior
Subordinated Notes.

     “Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).

     “FCC”: the Federal Communications Commission (or any successor).

     “FCC Licenses”: any licenses, permits and authorizations issued by the FCC
for the operation of stations.

     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

     “Fee Letter”: the Amended and Restated Senior Secured Credit Facilities Fee
Letter, dated as of May 31, 2005, among the Borrower, the Administrative Agent,
the Arrangers, the Documentation Agent, and the Syndication Agent as the same
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with this Agreement.

     “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

     “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.

     “GAAP”: generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have

-12-



--------------------------------------------------------------------------------



 



been approved by a significant segment of the accounting profession, which are
in effect from time to time (subject to Section 10.16).

     “Governing Documents”: collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement or
other formation or constituent documents of such Person.

     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial or regulatory functions of or pertaining to government.

     “Grid Effective Date”: the date of delivery to the Administrative Agent of
the Borrower’s financial statements for the first fiscal quarter that ends
following the Closing Date.

     “Guarantee and Collateral Agreement”: the First Lien Guarantee and
Collateral Agreement to be executed and delivered by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit B, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof, provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or customary contractual indemnities related to the sale of
goods and services entered into in the ordinary course of business. The amount
of any Guarantee Obligation of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum

-13-



--------------------------------------------------------------------------------



 



reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

     “Guarantor”: each signatory to the Guarantee and Collateral Agreement
(together with any other entity that may become a party to the Guarantee and
Collateral Agreement as provided therein).

     “Hedge Agreements”: all interest rate swaps, caps, collar agreements,
foreign exchange agreements, commodity contracts, currency swaps or similar
arrangements entered into by the Borrower or any of its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies, as each may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

     “Hedging Obligations”: with respect to any Person, the obligations of such
Person under (i) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements and (ii) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency rates.

     “Immaterial Subsidiary”: any Subsidiary of the Borrower, the net assets and
net income of which, individually or in the aggregate, does not exceed
$5.0 million at any time; provided that the aggregate of the net assets and
income of all Immaterial Subsidiaries shall not exceed $10.0 million at any time
(such net income and net assets to be determined as reported on the most recent
financial statements of the Borrower or any such Subsidiary, as applicable).

     “Indebtedness”: with respect to any Person, without duplication, (i) any
indebtedness of such Person, whether or not contingent, in respect of borrowed
money or evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof) or banker’s
acceptances or representing Capital Lease Obligations or Attributable Debt or
the balance deferred and unpaid of the purchase price of any property or
representing any Hedging Obligations, except any such balance that constitutes
an accrued expense or trade payable, if and to the extent any of the foregoing
indebtedness (other than letters of credit and Hedging Obligations) would appear
as a liability upon a balance sheet of such Person prepared in accordance with
GAAP, (ii) all indebtedness of others secured by a Lien on any asset of such
Person (whether or not such indebtedness is assumed by such Person) and (iii) to
the extent not otherwise included, the guarantee by such Person of any
indebtedness of any other Person. Notwithstanding the foregoing, the term
“Indebtedness” shall not include Non-Recourse Debt or indebtedness that
constitutes “Indebtedness” merely by virtue of a pledge of Equity Interests of
an Unrestricted Subsidiary. The amount of any Indebtedness outstanding as of any
date shall be (A) the accreted value thereof, in the case of any Indebtedness
issued with original issue discount, (B) the principal amount of the
Indebtedness secured, together with any interest thereon that is more than
30 days past due, in the case of any Indebtedness of the type described in
clause (ii) above, (C) the principal amount of the Indebtedness guaranteed,
together with any interest thereon

-14-



--------------------------------------------------------------------------------



 



that is more than 30 days past due, in the case of any Indebtedness of the type
described in clause (iii) above, (D) the amount of the net settlement payment
payable on termination, in the case of any Indebtedness constituting a Hedging
Obligation (assuming for this purpose that the Hedging Obligation was terminated
on the date as of which the calculation of the amount of Indebtedness is being
made), and (E) the principal amount thereof, together with any interest thereon
that is more than 30 days past due, in the case of any other Indebtedness.

     “Indemnified Liabilities”: as defined in Section 10.5.

     “Indemnitee”: as defined in Section 10.5.

     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

     “Insolvent”: pertaining to a condition of Insolvency.

     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service-marks, technology, know-how and processes, recipes,
formulas, trade secrets, or licenses (under which the applicable Person is
licensee) relating to any of the foregoing and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

     “Intellectual Property Collateral”: all Intellectual Property of the Loan
Parties, now owned or hereafter acquired, upon which a Lien is purported to be
created by the Intellectual Property Security Agreements or the Guarantee and
Collateral Agreement.

     “Intellectual Property Security Agreements”: as defined in the Guarantee
and Collateral Agreement.

     “Intercreditor Agreement”: means the Intercreditor Agreement, dated as of
the Closing Date, among the Administrative Agent, the Second Lien Agent and the
Borrower.

     “Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan (unless all Revolving Credit Loans are being repaid in full in immediately
available funds and the Revolving Credit Commitments terminated) and any Swing
Line Loan), the date of any repayment or prepayment made in respect thereof.

-15-



--------------------------------------------------------------------------------



 



     “Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six, or if agreed by all of
the Lenders of the applicable Facility, nine or twelve months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

     (ii) any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date or beyond Term Loan Maturity Date shall end on the
Revolving Credit Termination Date or the Term Loan Maturity Date, as applicable;

     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

     “Investments”: with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the forms of direct or indirect loans
(including guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Borrower
or any Subsidiary of the Borrower sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the Borrower such that, after
giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Borrower, the Borrower shall be deemed to have made an
Investment on the date of any such sale or disposition equal to the fair market
value of the Equity Interests of such Subsidiary not sold or disposed of in an
amount determined as provided in the third paragraph of Section 7.4 hereof.

-16-



--------------------------------------------------------------------------------



 



     “Irrevocable Redemption Notice”: as defined in Section 5.1(r).

     “Issuing Lender”: any Revolving Credit Lender that is appointed by the
Borrower, with the consent of the Administrative Agent, to act as Issuing Lender
under this Agreement, if such Revolving Credit Lender is willing to act as such
and has confirmed in writing its acceptance of such appointment.

     “LA Asset Sale”: means the sale of the assets of radio stations KZAB-FM and
KZBA-FM.

     “LA Asset Sale Optional Prepayment Period”: as defined in Section 2.12(c).

     “L/C Commitment”: at any time, the lesser of (a) $2,500,000 and (b) the
Total Revolving Credit Commitments at such time.

     “L/C Fee Payment Date”: the last day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.

     “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

     “L/C Participants”: the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.

     “Lead Arranger”: as defined in Section 9.11.

     “Lehman Entity”: any of Lehman Commercial Paper Inc. or any of its
affiliates.

     “Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit C, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.17.

     “Lenders”: as defined in the preamble hereto and includes the Issuing
Lender.

     “Letters of Credit”: as defined in Section 3.1(a).

     “Lien”: with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction).

     “Loan”: any loan made by any Lender pursuant to this Agreement.

-17-



--------------------------------------------------------------------------------



 



     “Loan Documents”: this Agreement, the Security Documents, the Intercreditor
Agreement, the Fee Letter, the Applications and the Notes.

     “Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a
party to a Loan Document (including pursuant to Section 6.9).

     “Material Adverse Effect”: a material adverse effect on or affecting
(a) the business, assets, property or financial condition of the Loan Parties
taken as a whole, (b) the validity or enforceability of this Agreement or any of
the other Loan Documents, (c) the validity, enforceability or priority of the
Liens purported to be created by the Security Documents on a material portion of
the Collateral, or (d) the rights or remedies of any Secured Party hereunder or
under any of the other Loan Documents.

     “Materials of Environmental Concern”: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.

     “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.

     “Net Income”: with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends, excluding, however, (i) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (a) any Asset Sale (including, without limitation,
dispositions pursuant to sale and leaseback transactions) or (b) the disposition
of any securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries and (ii) any extraordinary gain (but not loss), together with any
related provision for taxes on such extraordinary gain (but not loss).

     “Net Proceeds”: the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale or disposition (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) and any relocation expenses
incurred as a result thereof, taxes paid or payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of Indebtedness
secured by a Lien on the asset or assets that were the subject of such Asset
Sale and any reserve for indemnities, reimbursements or adjustment in respect of
the sale price of such asset or assets established in accordance with GAAP.

     “Non-Consenting Lender”: as defined in Section 10.1.

     “Non-Excluded Taxes”: as defined in Section 2.20(a).

-18-



--------------------------------------------------------------------------------



 



     “Non-Recourse Debt”: means Indebtedness: (i) as to which neither the
Borrower nor any of its Restricted Subsidiaries (a) provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness), (b) is directly or indirectly liable (as a guarantor
or otherwise) or (c) constitutes the lender; and (ii) no default with respect to
which (including any rights that the holders thereof may have to take
enforcement action against an Unrestricted Subsidiary) would permit (upon
notice, lapse of time or both) any holder of any other Indebtedness (other than
the Notes being offered hereby) of the Borrower or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

     “Non-U.S. Lender”: as defined in Section 2.20(f).

     “Notes”: the collective reference to the Revolving Credit Notes, the Term
Notes and the Swing Line Notes, if any, evidencing Loans.

     “Notice of Borrowing”: a notice duly executed by a Responsible Officer of
the Borrower substantially in the form of Exhibit D.

     “Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to the Arranger, to any Agent, to any Lender
(or, in the case of Specified Hedge Agreements, any Qualified Counterparty) or
to any Indemnitee, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Arranger, to
any Agent or to any Lender that are required to be paid by any Loan Party
pursuant hereto or to any other Loan Document) or otherwise; provided that
(a) Obligations of the Borrower or any other Loan Party under any Specified
Hedge Agreement shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (b) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall require the
consent only of the Lenders as set forth in Section 10.1.

     “Officer”: with respect to any Person, the Chairman of the Board, the Chief
Executive Officer, the President, the Chief Operating Officer or the Chief
Financial Officer of such Person.

     “Officers’ Certificate”: a certificate signed on behalf of the Borrower by
an Officer of the Borrower.

-19-



--------------------------------------------------------------------------------



 



     “Other Taxes”: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

     “Participant”: as defined in Section 10.6(b).

     “Patent Security Agreement Supplement”: as defined in the Guarantee and
Collateral Agreement.

     “Payment Amount”: as defined in Section 3.5.

     “Payment Office”: the office of the Administrative Agent specified in
Section 10.2 or as otherwise specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

     “Permits”: the collective reference to (a) Environmental Permits and
(b) any and all other franchises, licenses, permits, approvals, notifications,
certifications, registrations, authorizations, exemptions, qualifications, and
other rights, privileges and approvals required for the operation of the
Borrower’s business under any Requirement of Law.

     “Permitted Business”: the media business and any business reasonably
similar, complementary, ancillary, incidental or related thereto, including
without limitation, the operation of latin music web sites and internet portals.

     “Permitted Debt”: as defined in Section 7.2.

     “Permitted Investments”: (i) any Investment in the Borrower or in a
Restricted Subsidiary; (ii) any Investment in Cash Equivalents; (iii) any
Investment by the Borrower or any Restricted Subsidiary of the Borrower in a
Person engaged in a Permitted Business, if (a) as a result of, or concurrently
with, such Investment such Person becomes a Restricted Subsidiary or (b) as a
result of, or concurrently with, such Investment such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary; or (c) the Borrower or a Restricted Subsidiary has entered into a
binding agreement to acquire such Person or all or substantially all of the
assets of such Person, which agreement is in effect on the date of such
Investment, and such Person becomes a Restricted Subsidiary or such transaction
is consummated, in each case, within 180 days of the date of such Investment;
(iv) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 7.6
hereof; (v) any obligations or shares of Capital Stock received in connection
with or as a result of a bankruptcy, workout or reorganization of the issuer of
such obligations or shares of Capital Stock; (vi) any Investment received
involuntarily; (vii) any acquisition of assets solely in exchange for the
issuance of Equity Interests (other

-20-



--------------------------------------------------------------------------------



 



than Disqualified Stock) of the Borrower; (viii) other Investments in Persons
engaged in Permitted Businesses (measured on the date each such Investment was
made and without giving effect to subsequent changes in value), when taken
together with all other Investments made pursuant to this clause (viii) that are
at the time outstanding, not to exceed $15.0 million; (ix) Investments by the
Borrower or any of its Restricted Subsidiaries in any other person pursuant to
the terms of a “local marketing agreement” or similar arrangement relating to a
radio station owned or licensed by such Person; (x) Hedging Obligations;
(xi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
performance, bid or advance payment bonds, surety bonds, custom bonds, utility
bonds and similar obligations arising in the ordinary course of business;
(xii) endorsements of instruments for collection or deposit in the ordinary
course of business; (xiii) loans and advances to employees not to exceed
$5.0 million outstanding in the aggregate at any time; (xiv) loans to employees,
directors and officers in connection with the purchase by such Persons of Equity
Interests of the Borrower; (xv) pledges and deposits made in the ordinary course
of business (including earnest money) and in connection with Permitted Liens;
(xvi) Investments in a Foreign Subsidiary to the extent such Investment is
substantially and contemporaneously repaid with a dividend or other
distribution; (xv) investments in account debtors received in connection with
the bankruptcy or reorganization, or in settlement of delinquent obligations, of
customers; (xvi) investments in existence on the date of this Agreement; and
(xvii) any acquisition of assets used or useful in a Permitted Business solely
in exchange for the issuance of Indebtedness incurred under clause (xiii) of the
definition of Permitted Debt.

     “Permitted Liens”: (i) Liens pursuant to any Loan Document; (ii) Liens
securing Second Lien Term Loan Obligations; (iii) Liens in favor of the Borrower
or any of its Restricted Subsidiaries; (iv) Liens on property of a Person
existing at the time such Person is merged into or consolidated with the
Borrower or any Restricted Subsidiary of the Borrower; provided that such Liens
were not incurred in contemplation of such merger or consolidation and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower; (v) Liens on property existing at the time of acquisition
thereof by the Borrower or any Restricted Subsidiary of the Borrower, provided
that such Liens were in existence prior to the contemplation of such
acquisition; (vi) Liens to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business; (vii) Liens existing on the date
hereof (other than Liens which are to be released on the date hereof);
(viii) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded, provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor; (ix) Liens incurred in the ordinary course
of business of the Borrower or any Restricted Subsidiary of the Borrower with
respect to obligations that do not exceed $10.0 million at any one time
outstanding; (x) Liens securing industrial revenue bonds; (xi) Liens to secure
Purchase Money Indebtedness that is otherwise permitted under this Agreement,
provided that (a) any such Lien is created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
(including sales and excise taxes, installation and delivery charges and other
direct costs of, and other direct expenses paid or charged in connection with,
such

-21-



--------------------------------------------------------------------------------



 



purchase or construction) of such Property, (b) the principal amount of the
Indebtedness secured by such Lien does not exceed 100% of such costs, and
(c) such Lien does not extend to or cover any Property other than such item of
Property and any improvements on such item; (xii) Liens securing Acquisition
Indebtedness, provided that such Liens do not extend to or cover any Property
other than the Property acquired with the proceeds of such Acquisition
Indebtedness and any improvements thereto; (xiii) Liens securing Permitted
Refinancing Indebtedness which was secured by Permitted Liens so long as the
collateral securing such Permitted Refinancing Indebtedness is not changed;
(xiv) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted to be incurred by clause (iv) of the definition of Permitted Debt
covering only the assets acquired with such Indebtedness; (xv) zoning
restrictions, easements, licenses, covenants and other similar restrictions and
encumbrances affecting the use of real property not interfering in any material
respect with the ordinary conduct of business of the Borrower and its Restricted
Subsidiaries; (xvi) judgment liens not giving rise to an Event of Default;
(xvii) Liens, rights to setoff and credit balances with respect to deposit
accounts and other Cash Equivalents to the extent permitted by the Control
Agreement; (xviii) deposits with the owner or lessor of premises leased and
operated in the ordinary course of business; (xix) nonconsensual liens that do
not individually or in the aggregate detract materially from the value of
transferability of the assets of the Borrower or any of its Restricted
Subsidiaries, or impair materially the use of any such assets in the operation
of the respective businesses of the Borrower and its Restricted Subsidiaries;
(xx) any interest or title of a lessor, sublessor, licensor or licensee under
any lease or license entered into by the Borrower or any Subsidiary in the
ordinary course of business; (xxi) Liens attaching solely to earnest money
deposits in connection with an Investment permitted hereunder; (xxii) Liens on
insurance policies and the proceeds thereof securing the financing of the
insurance premiums in respect thereto; (xxiii) Liens encumbering customary
initial deposits and margin deposits and similar Liens attaching to the
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business; (xxiv) Liens in favor of customs and revenues authorities
which secure payment of customs duties in connection with the importation of
goods; (xxv) Liens on any assets that are the subject of an agreement for a
disposition thereof permitted hereunder that arise pursuant to such agreement;
(xxvi) Liens in favor of any Qualified Counterparty to secure Hedging
Obligations; (xxvii) Liens securing Indebtedness of Foreign Subsidiaries which
constitute Permitted Debt in an amount not to exceed $5.0 million in the
aggregate; and (xxviii) Liens securing other Indebtedness of Borrower and its
Subsidiary Guarantors in an amount not to exceed $100.0 million in the aggregate
less the aggregate outstanding principal amount of the Second Lien Term Loan
Obligations.

     “Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or
any of its Restricted Subsidiaries or any Disqualified Stock of the Borrower
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund other Indebtedness of the Borrower
or any of its Restricted Subsidiaries; provided that: (i) the principal amount
(or accreted value or liquidation preference, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest on, the Indebtedness so extended,
refinanced, renewed, replaced, defeased or refunded (plus the amount of
reasonable expenses incurred and premiums paid in connection therewith); (ii)

-22-



--------------------------------------------------------------------------------



 



such Permitted Refinancing Indebtedness has a final maturity date the same as or
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; (iii) if the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded is pari passu with the Loans, such Permitted
Refinancing Indebtedness is pari passu with or subordinated in right of payment
to the Loans or is Disqualified Stock; (iv) if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is subordinated in right of
payment to the Loans, such Permitted Refinancing Indebtedness is subordinated in
right of payment to the Loans on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded or is Disqualified Stock;
and (v) such Indebtedness is incurred either by the Borrower or by the
Restricted Subsidiary that is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded, or such Disqualified Stock
is issued by the Borrower, as applicable.

     “Person”: any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or agency or political subdivision thereof (including any subdivision
or ongoing business of any such entity or substantially all of the assets of any
such entity, subdivision or business).

     “Plan”: at a particular time, any employee benefit plan that is covered by
ERISA and that the Borrower or any Commonly Controlled Entity maintains,
administers, contributes to or is required to contribute to or under which the
Borrower or any Commonly Controlled Entity could incur any liability.

     “Pricing Grid”: the pricing grid attached hereto as Annex A.

     “Preferred Stock Exchange Notes”: the Borrower’s 103/4% Subordinated
Exchange Notes due 2013 issuable in exchange for Series B Preferred Stock in
accordance with the terms of the Series B Preferred Stock, which shall be
designated as “Subordinated Debt” for purposes of this Agreement.

     “Preferred Stock Exchange Notes Indenture”: the indenture among the
Borrower, the guarantors named therein and Wachovia Bank, N.A., as trustee,
under which the Preferred Stock Exchange Notes are issuable, and which
designates this Agreement as a “Senior Credit Facility” and the Loans hereunder
as “Designated Senior Debt” as such terms are defined therein.

     “Prime Rate”: as defined in Section 1.1 in the definition of “Base Rate”.

     “Principal”: Raúl Alarcón, Jr.

     “Pro Forma Balance Sheet”: as defined in Section 4.1(a).

     “Property”: of any Person means all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent consolidated balance sheet of such Person and its Subsidiaries under
GAAP.

-23-



--------------------------------------------------------------------------------



 



     “Purchase Money Indebtedness”: any Indebtedness incurred by a Person to
finance or refinance or refund the cost (including the cost of construction) of
an item of property, the principal amount of which Indebtedness does not exceed
the sum of (i) 100% of such cost and (ii) reasonable fees and expenses of such
Person incurred in connection therewith.

     “Qualified Counterparty”: with respect to any Hedge Agreement, a Lehman
Entity, any Lender or any affiliate of a Lender, in each case, approved by the
Administrative Agent, any lender under the Second Lien Term Loan Agreement or
any affiliate of a lender under the Second Lien Term Loan Agreement, in each
case, approved by the Second Lien Agent.

     “Qualified Supporting Letter of Credit”: with respect to any Letter of
Credit, a back-to-back letter of credit, issued by a bank acceptable to the
Issuing Lender of such Letter of Credit and to the Administrative Agent and in
form and substance acceptable to such Issuing Lender and the Administrative
Agent, and as to which such Issuing Lender is the beneficiary and in an amount
equal to not less than 105% of the undrawn and available amount of such Letter
of Credit at the time of issuance of such letter of credit.

     “Redemption Date”: as defined in Section 5.1(r).

     “Redemption Funds”: as defined in Section 5.1(r).

     “Refinancing”: as defined in the preamble hereto.

     “Refunded Swing Line Loans”: as defined in Section 2.7(b).

     “Register”: as defined in Section 10.6(d).

     “Regulation D”: Regulation D of the Board as in effect from time to time
(and any successor to all or a portion thereof).

     “Regulation T”: Regulation T of the Board as in effect from time to time
(and any successor to all or a portion thereof).

     “Regulation U”: Regulation U of the Board as in effect from time to time
(and any successor to all or a portion thereof).

     “Regulation X”: Regulation X of the Board as in effect from time to time
(and any successor to all or a portion thereof).

     “Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

     “Related Fund”: with respect to any Lender that is a fund that invests in
loans, any other fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

-24-



--------------------------------------------------------------------------------



 



     “Related Party”: with respect to the Principal means (i) any spouse or
immediate family member of the Principal or (ii) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or Persons beneficially holding an 50% or more controlling interest of which
consist of the Principal and/or such other Persons referred to in the
immediately preceding clause (i).

     “Related Person”: as to each of the Arranger, the Agents and the Lenders,
each of its officers, directors, stockholders, members, partners, employees,
agents, attorneys and other advisors, controlling persons and Affiliates.

     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived by regulation.

     “Required Lenders”: at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments and (b) thereafter, the sum of (i) the
aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have terminated, the Total Revolving Extensions of Credit
then outstanding.

     “Requirement of Law”: as to any Person, the Governing Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

     “Responsible Officer”: as to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

     “Restricted Investment”: an Investment other than a Permitted Investment.

     “Restricted Payments”: as defined in Section 7.4.

     “Restricted Subsidiary”: of a Person means any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary.

     “Revolving Credit Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and/or participate in Swing Line
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1 to the Lender Addendum delivered by
such Lender, or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original aggregate principal amount of
the Revolving Credit Commitments is $25,000,000.

-25-



--------------------------------------------------------------------------------



 



     “Revolving Credit Commitment Period”: the period from and including the
Closing Date to the Revolving Credit Termination Date.

     “Revolving Credit Facility”: as defined in Section 1.1 in the definition of
“Facility”.

     “Revolving Credit Lender”: each Lender that has a Revolving Credit
Commitment or that is the holder of Revolving Credit Loans.

     “Revolving Credit Loans”: as defined in Section 2.4(a).

     “Revolving Credit Notes”: as defined in Section 2.8(e).

     “Revolving Credit Percentage”: as to any Revolving Credit Lender at any
time, the percentage that such Lender’s Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments have terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Total Revolving
Extensions of Credit then outstanding).

     “Revolving Credit Termination Date”: the earlier of (a) the date that is
five (5) years following the Closing Date, (b) the date of termination of the
Revolving Credit Lenders’ obligations to make Revolving Credit Loans pursuant to
the last paragraph of Section 8 and (c) the date of (i) the payment in full in
cash by the Borrower of any outstanding Revolving Credit Loans, (ii) the
cancellation and return (or stand-by guarantee) of all Letters of Credit and
(iii) the permanent reduction of all Revolving Credit Commitments to zero
Dollars ($0) pursuant to Section 2.10.

     “Revolving Extensions of Credit”: as to any Revolving Credit Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans then outstanding to such Lender, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.

     “SEC”: the United States Securities and Exchange Commission (or successors
thereto or an analogous Governmental Authority).

     “Second Lien Agent”: Lehman Commercial Paper Inc., as agent under the
Second Lien Term Loan Agreement.

     “Second Lien Term Loans”: all loans made pursuant to the Second Lien Term
Loan Agreement.

     “Second Lien Term Loan Agreement”: the Second Lien Term Loan Agreement
dated as of the date hereof among Borrower, the several banks and other
financial institutions or entities from time to time party thereto, Merrill
Lynch Capital Corporation,

-26-



--------------------------------------------------------------------------------



 



as syndication agent, Wachovia Bank, National Association, as documentation
agent and Lehman Commercial Paper Inc., as administrative agent.

     “Second Lien Term Loan Documents”: the Loan Documents referred to in the
Second Lien Term Loan Agreement.

     “Second Lien Term Loan Obligations”: the unpaid principal of and interest
on (including interest accruing after the maturity of the loan provided under
the Second Lien Term Loan Agreement and interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any loan party under the Second
Lien Term Loan Agreement whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Second Lien Term Loans and all other
obligations and liabilities of the loan parties to the arranger thereunder, to
any agent thereunder, to any lender thereunder, or to any Indemnitee thereunder,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with the Second Lien Term Loan Agreement, any other loan document referred to
therein or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to such arranger, to any such agent or to any such
lender that are required to be paid by any such loan party pursuant the Second
Lien Term Loan Agreement or to any other loan document referred to therein) or
otherwise.

     “Secured Parties”: collectively, the Arrangers, the Agents, the Lenders,
each Indemnitee and, with respect to any Specified Hedge Agreement, any
Qualified Counterparty.

     “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Intellectual Property Security Agreements, the Control
Agreements and all other pledge and security documents hereafter delivered to
the Administrative Agent granting a Lien on any Property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

     “Senior Subordinated Notes”: the unsecured 95/8% Senior Subordinated Notes
due 2009 issued and outstanding under the Senior Subordinated Note Indentures.

     “Senior Subordinated Note Indentures”: collectively, (a) the Indenture
dated as of June 8, 2001 between the Borrower, each of the entities listed on
the signature pages thereto and The Bank of New York, as Trustee and (b) the
Indenture dated as of November 2, 1999 between the Borrower, each of the
entities listed on the signature pages thereto and the Bank of New York, as
Trustee, in each case in connection with the Senior Subordinated Notes.

     “Series B Preferred Stock”: the Borrower’s 103/4% Series B Cumulative
Exchangeable Redeemable Preferred Stock.

-27-



--------------------------------------------------------------------------------



 



     “Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

     “Solvency Certificate”: the Solvency Certificate of the Borrower to be
executed on its behalf by the chief financial officer of the Borrower,
substantially in the form of Exhibit E, which certificate shall address the
Solvency of the Borrower and its Subsidiaries after giving effect to the
consummation of the Facilities, the repayment of the Indebtedness under the
Existing Credit Facility and the Senior Subordinated Notes and any other
transactions contemplated by the Loan Documents.

     “Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature; and the term
“Solvency” shall have a correlative meaning. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

     “Specified Hedge Agreement”: any Hedge Agreement entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty.

     “Stated Maturity”: with respect to any installment of interest or principal
on any series of Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

     “Stations”: all radio and television broadcasting facilities owned by one
or more Loan Parties for which licenses, permits and authorizations have been
issued by the FCC.

     “Subsidiary”: with respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person (or a combination thereof) unless
otherwise qualified all reference to a

-28-



--------------------------------------------------------------------------------



 



     “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

     “Subsidiary Guarantor”: each Subsidiary of the Borrower other than (i) any
Excluded Foreign Subsidiary and (ii) JuJu Media, Inc.

     “Swing Line Commitment”: at any time, the lesser of (a) $5,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments at such time.

     “Swing Line Lender”: Lehman Commercial Paper Inc., in its capacity as the
lender of Swing Line Loans.

     “Swing Line Loans”: as defined in Section 2.6(a).

     “Swing Line Notes”: as defined in Section 2.8(e).

     “Swing Line Participation Amount”: as defined in Section 2.7(c).

     “Syndication Agent”: as defined in the preamble hereto.

     “Term Loan”: as defined in Section 2.1(a).

     “Term Loan Commitment”: as to any Term Loan Lender, the obligation of such
Lender to make a Term Loan to the Borrower hereunder on the Closing Date in a
principal amount not to exceed the amount set forth under the heading “Term Loan
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Term Loan Commitments is $325,000,000.

     “Term Loan Lender”: each Lender that has a Term Loan Commitment or is the
holder a Term Loan.

     “Term Loan Maturity Date”: the date that is seven (7) years following the
Closing Date.

     “Term Loan Percentage”: as to any Term Loan Lender at any time, the
percentage which such Lender’s Term Loan Commitment bears to the aggregate Term
Loan Commitments at such time.

     “Term Notes”: as defined in Section 2.8(e).

     “Total Revolving Credit Commitments”: at any time, the aggregate amount of
the Revolving Credit Commitments then in effect; provided that the amount of the
Total Revolving Credit Commitments on the Closing Date shall be $25,000,000.

-29-



--------------------------------------------------------------------------------



 



     “Total Revolving Extensions of Credit”: at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.

     “Trademark Security Agreement Supplement”: as defined in the Guarantee and
Collateral Agreement.

     “Transferee”: as defined in Section 10.14.

     “Trustee”: as defined in the Senior Subordinated Note Indentures.

     “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

     “Unfunded Pension Liability”: means the excess of a Single Employer Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that plan’s assets, determined in accordance with the assumptions used for
funding such Plan pursuant to Section 412 of the Code for the applicable plan
year.

     “Unrestricted Subsidiary”: (i) any Subsidiary that is designated by the
Board of Directors as an Unrestricted Subsidiary pursuant to a resolution of the
Board of Directors, but only to the extent that such Subsidiary: (a) has no
Indebtedness other than Non-Recourse Debt; (b) is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower; (c) is a Person with respect to which neither
the Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (1) to subscribe for additional Equity Interests or (2) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results; and (d) has not guaranteed or
otherwise directly or indirectly provided credit support for any Indebtedness of
the Borrower or any of its Restricted Subsidiaries. As of the Closing Date, JuJu
Media, Inc. shall be an Unrestricted Subsidiary.

     “Voting Stock”: of any Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

     “Weighted Average Life to Maturity”: when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

     “Wholly Owned Restricted Subsidiary”: of any Person means a Restricted
Subsidiary of such Person all of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by

-30-



--------------------------------------------------------------------------------



 



such Person or by one or more Wholly Owned Restricted Subsidiaries of such
Person and one or more Wholly Owned Restricted Subsidiaries of such Person.

     1.2. Other Definitional Provisions.

     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have such defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

     (b) As used herein and in the other Loan Documents and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

     (c) The words “hereof’, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

     (e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all of the Obligations.

     (f) The term “including” is not limiting and means “including without
limitation.”

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     2.1. Term Loan Commitments.

     (a) Subject to the terms and conditions hereof, each Term Loan Lender
severally agrees to make term loans (each a “Term Loan”) to the Borrower in a
single funding on the Closing Date in an aggregate amount not to exceed the
amount of the Term Loan Commitment of such Lender.

     (b) The Term Loan Commitments shall terminate as to each Term Loan Lender
upon funding of its Term Loan. Term Loans that are repaid may not be reborrowed.

     2.2. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, one Business Day
prior to the anticipated Closing Date if the Term Loans are funded as Base Rate
Loans or three Business Days prior to the anticipated Closing Date if the Term
Loans are funded as Eurodollar Loans) requesting that the Term Loan Lenders make
the Term Loans on such anticipated Closing Date and specifying the

-31-



--------------------------------------------------------------------------------



 



amount to be borrowed, which shall be equal to the aggregate amount of the Term
Loan Commitments of all Term Loan Lenders. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Term Loan Lender thereof. Not
later than 2:00 P.M., New York City time, on such anticipated Closing Date, each
Term Loan Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender.

     2.3. Repayment of Term Loans. The Borrower shall pay the principal amount
of the Term Loans in twenty-eight (28) consecutive quarterly installments
commencing on June 30, 2005 and continuing on the last day of each December,
March, June and September of each year thereafter through and including
March 31, 2012, and the amount of the quarterly installment due on each such
payment date shall be equal to 0.25% of the original principal balance of all
Term Loans funded on the Closing Date. Notwithstanding the foregoing, the
aggregate outstanding principal balance of the Term Loans shall be due and
payable in immediately available funds on the Term Loan Maturity Date, if not
sooner paid in full.

     2.4. Revolving Credit Commitments.

     (a) Subject to the terms and conditions hereof, each Revolving Credit
Lender severally agrees to make revolving credit loans (each a “Revolving Credit
Loan”) to the Borrower in one or more fundings during the Revolving Credit
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Credit Percentage of the sum of
(i) the L/C Obligations then outstanding and (ii) the aggregate principal amount
of the Swing Line Loans then outstanding, does not exceed the amount of such
Lender’s Revolving Credit Commitment. During the Revolving Credit Commitment
Period the Borrower may use the Revolving Credit Commitments by borrowing,
prepaying the Revolving Credit Loans in whole or in part and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Credit
Commitments shall terminate on the Revolving Credit Termination Date. The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.

     (b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

     2.5. Procedure for Revolving Credit Borrowing. The Borrower may borrow
under the Revolving Credit Commitments during the Revolving Credit Commitment
Period on any Business Day; provided that the Borrower shall give the
Administrative Agent irrevocable notice in a Notice of Borrowing (which Notice
of Borrowing must be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans or (b) one Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans, specifying (i) the
amount and Type of Revolving Credit Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the length of the
initial Interest Period therefor. Any Revolving Credit Loans made on the Closing
Date shall initially be Base Rate Loans, and no Revolving

-32-



--------------------------------------------------------------------------------



 



Credit Loan may be made as, converted into or continued as a Eurodollar Loan
having an Interest Period in excess of one month prior to the date which is
60 days after the Closing Date. Each borrowing under the Revolving Credit
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Credit Commitments are less than $1,000,000, such lesser amount) and
(y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided that the Swing Line Lender may request,
on behalf of the Borrower, borrowings under the Revolving Credit Commitments
that are Base Rate Loans in other amounts pursuant to Section 2.7. Upon receipt
of any such Notice of Borrowing from the Borrower, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof. Each Revolving
Credit Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent in like funds as received by the Administrative Agent.

     2.6. Swing Line Commitment.

     (a) Subject to the terms and conditions hereof, the Swing Line Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Revolving Credit Commitments from time to time during the Revolving Credit
Commitment Period by making swing line loans (“Swing Line Loans”) to the
Borrower; provided that (i) the aggregate principal amount of Swing Line Loans
outstanding at any time shall not exceed the Swing Line Commitment then in
effect (notwithstanding that the Swing Line Loans outstanding at any time, when
aggregated with the Swing Line Lender’s other outstanding Revolving Credit Loans
hereunder, may exceed the Swing Line Commitment then in effect) and (ii) the
Borrower shall not request, and the Swing Line Lender shall not make, any Swing
Line Loan if, after giving effect to the making of such Swing Line Loan, the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero. During the Revolving Credit Commitment Period, the Borrower may use
the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swing Line Loans shall be Base
Rate Loans only.

     (b) The Borrower shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date.

     2.7. Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.

     (a) Whenever the Borrower desires that the Swing Line Lender make Swing
Line Loans it shall give the Swing Line Lender irrevocable written notice (which
written notice must be received by the Swing Line Lender not later than 1:00
P.M., New York City time, on the proposed Borrowing Date) specifying (i) the
amount to be borrowed and (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Credit Commitment Period). Each borrowing
under the Swing Line Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New York
City time, on the Borrowing Date specified in a notice in respect of Swing Line
Loans, the

-33-



--------------------------------------------------------------------------------



 



Swing Line Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swing Line Loan to be made by the Swing Line Lender. The Administrative
Agent shall make the proceeds of such Swing Line Loan available to the Borrower
on such Borrowing Date in immediately available funds.

     (b) The Swing Line Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 1:00 P.M., New York City
time, request each Revolving Credit Lender to make, and each Revolving Credit
Lender hereby agrees to make, a Revolving Credit Loan, in an amount equal to
such Revolving Credit Lender’s Revolving Credit Percentage of the aggregate
amount of the Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date of such notice, to repay the Swing Line Lender. Each Revolving Credit
Lender shall make the amount of such Revolving Credit Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 1:00 P.M., New York City time, one Business Day after the date of
such notice. The proceeds of such Revolving Credit Loans shall be immediately
made available by the Administrative Agent to the Swing Line Lender for
application by the Swing Line Lender to the repayment of the Refunded Swing Line
Loans. The Borrower irrevocably authorizes the Swing Line Lender to charge the
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded Swing
Line Loans to the extent amounts received from the Revolving Credit Lenders are
not sufficient to repay in full such Refunded Swing Line Loans.

     (c) If prior to the time a Revolving Credit Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.7(b), each
Revolving Credit Lender shall, on the first Business Day following demand by the
Swing Line Lender therefor, purchase for cash an undivided participating
interest in the then outstanding Swing Line Loans by paying to the Swing Line
Lender an amount (the “Swing Line Participation Amount”) equal to (i) such
Revolving Credit Lender’s Revolving Credit Percentage times (ii) the sum of the
aggregate principal amount of Swing Line Loans then outstanding.

     (d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Revolving Credit Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Revolving Credit Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swing Line Loans then due); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.

-34-



--------------------------------------------------------------------------------



 



     (e) Each Revolving Credit Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender or the Borrower may have against
the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuation of any Default or the failure to
satisfy any of the other conditions precedent specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Credit Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

     2.8. Repayment of Loans; Evidence of Indebtedness.

     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the appropriate Lender (i) the then
unpaid principal amount of each Revolving Credit Loan on the Revolving Credit
Termination Date (or such earlier date on which the Loans become due and payable
pursuant to Section 8), (ii) the then unpaid principal amount of each Swing Line
Loan on the Revolving Credit Termination Date (or such earlier date on which the
Loans become due and payable pursuant to Section 8) and (iii) the principal
amount of each Term Loan in installments or at maturity as set forth in
Section 2.3 (or on such earlier date on which the Loans become due and payable
pursuant to Section 8). The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.15.

     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

     (c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
and shall record therein (i) the amount of each Loan made hereunder and any Note
evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

     (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

-35-



--------------------------------------------------------------------------------



 



     (e) The Borrower agrees that, upon the request to the Administrative Agent
of any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Credit Loans or Swing
Line Loans, as the case may be, of such Lender, substantially in the forms of
Exhibits F-1, F-2 or F-3, respectively, with appropriate insertions as to date
and principal amount (such notes, respectively, “Term Notes”, “Revolving Credit
Notes” and “Swing Line Notes”).

     2.9. Commitment Fees, etc.

     (a) The Borrower agrees to pay to the Administrative Agent, for the account
of each Revolving Credit Lender, a commitment fee for the period from and
including the Closing Date to the last day of the Revolving Credit Commitment
Period, computed at the Commitment Fee Rate determined from day to day on the
average daily amount of the Available Revolving Credit Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on the
last day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof.

     (b) The Borrower agrees to pay to each Agent the fees in the amounts and on
the dates from time to time agreed to in writing by the Borrower pursuant to the
Fee Letter.

     2.10. Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments; provided
that no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans and Swing Line Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.

     2.11. Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of Base Rate Loans, which notice shall (a) designate
whether the Borrower is prepaying Revolving Credit Loans, Term Loans or both and
(b) specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein (but which
notice may be subject to funding under one or more replacement facilities),
together with (except in the case of Revolving Credit Loans (unless all
Revolving Credit Loans are being repaid and the Revolving Credit Commitments
terminated) that are Base Rate Loans and Swing Line Loans) accrued interest to
such date on the amount prepaid. Optional prepayments of Term Loans shall be
applied pro rata against the remaining installments thereof. Optional partial

-36-



--------------------------------------------------------------------------------



 



prepayments of Term Loans and Revolving Credit Loans shall be in an aggregate
principal amount of $1,000,000 or any integral multiple of $500,000 in excess
thereof. Optional partial prepayments of Swing Line Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof. To the
extent set forth therein, amounts prepaid pursuant to this Section 2.11 shall be
applied as set forth in Section 2.12(b).

     2.12. Mandatory Prepayments and Commitment Reductions.

     (a) Subject to Section 2.12(c), within 10 Business Days of any day on which
Excess Proceeds exist pursuant to Section 7.6 requiring an Asset Sale Offer
(such amount of Excess Proceeds, the “Asset Sale Prepayment Amount”), the
Borrower shall give the Administrative Agent written notice requesting that the
Administrative Agent prepare and provide to each Term Loan Lender a notice
(each, an “Asset Sale Prepayment Option Notice”) as described below in this
paragraph. As promptly as practicable after receiving such notice from the
Borrower, the Administrative Agent will send to each Term Loan Lender an Asset
Sale Prepayment Option Notice, which will include an offer by the Borrower to
prepay, at par, without premium or penalty on the date that is 15 Business Days
following the date of the Asset Sale Prepayment Option Notice, the Loan of such
Term Loan Lender by an amount equal to such Term Loan Lender’s Term Loan
Percentage of the Asset Sale Prepayment Amount. Each Term Loan Lender shall
return a completed Asset Sale Prepayment Option Notice to the Administrative
Agent no later than 5 Business Days prior to the mandatory prepayment date
specified in the applicable Asset Sale Prepayment Option Notice (each an “Asset
Sale Mandatory Prepayment Date”), with the failure to so return such notice
being deemed to constitute a rejection of the relevant prepayment offer. On each
Asset Sale Mandatory Prepayment Date, the Borrower shall pay to the Lenders the
aggregate amount necessary to prepay that portion of the outstanding Term Loans
in respect of which such Lenders have accepted prepayment as described above in
this paragraph on a pro rata basis. To the extent the Term Loan Lenders reject
the relevant prepayment offer, or there remains Excess Proceeds after prepayment
of the Term Loan Lenders as set forth in this Section 2.12(a), then Borrower
shall make an offer to the Second Lien Term Loan Lenders to prepay the Second
Lien Term Loans in accordance with Section 2.12(a) of the Second Lien Term Loan
Agreement. To the extent the Second Lien Term Loan Lenders do not accept the
prepayment offer or there remains Excess Proceeds after prepayment of the Second
Lien Term Loans, Borrower shall be entitled to keep any remaining Excess
Proceeds; provided however, if the Term Loans and the Second Lien Term Loans
have each been repaid in full, then Borrower shall first request that
Administrative Agent prepare and provide to each Revolving Credit Lender an
Asset Sale Prepayment Option Notice to reduce the First Lien Revolving Credit
Facility Commitments as set forth in Section 2.12(b) on a pro rata basis (which
shall be made and accepted or rejected on the same basis as the offer to the
Term Lenders as set forth above).

     (b) Subject to Section 2.12(c), any reduction of the Revolving Credit
Commitments pursuant to Section 2.12(a) and this Section 2.12(b) shall be
accompanied by prepayment of the Revolving Credit Loans and/or Swing Line Loans
to the extent, if any, that the Total Revolving Extensions of Credit exceed the
amount of the Total Revolving Credit Commitments as so reduced, provided that if
the aggregate principal amount of Revolving Credit Loans and Swing Line Loans
then outstanding is less than the amount of the Total Revolving Credit
Commitments as so reduced (because L/C Obligations constitute a portion
thereof), the

-37-



--------------------------------------------------------------------------------



 



Borrower shall, to the extent of the balance of such excess (the “Excess
Amount”), replace outstanding Letters of Credit and/or deposit an amount in
immediately available funds in a cash collateral account established with the
Administrative Agent for the benefit of the Secured Parties on terms and
conditions reasonably satisfactory to the Administrative Agent (and the Borrower
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a continuing security interest in all amounts at any time on
deposit in such cash collateral account to secure all L/C Obligations from time
to time outstanding and all other Obligations). If at any time the
Administrative Agent determines that any funds held in such cash collateral
account are subject to any right or claim of any Person which is superior to
that of the Administrative Agent and the Secured Parties or that the total
amount of such funds is less than the Excess Amount, the Borrower shall,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in such cash collateral
account, an amount equal to the excess of (A) the Excess Amount over (B) the
total amount of funds, if any, then held in such cash collateral account that
the Administrative Agent determines to be free and clear of any such right and
claim. Notwithstanding any of the foregoing, the amount on deposit in the
applicable cash collateral account shall be released and returned to Borrower to
the extent the Excess Amount is reduced to zero (or less than zero). The
application of any prepayment pursuant to Section 2.11 and this Section 2.12
shall be made, first, to Base Rate Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 2.11 and this Section 2.12 (except in the
case of Revolving Credit Loans (unless the Revolving Credit Loans are being
repaid in full and the Revolving Credit Commitments terminated) that are Base
Rate Loans and Swing Line Loans) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid. All prepayments and Commitment
reductions made pursuant to this Section 2.12 shall be made without penalty or
premium, provided that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.21.

     (c) Notwithstanding anything to the contrary contained in Sections 2.11,
2.12(a) or 2.12(b), if during the period commencing on the Closing Date and
ending 365 days after the Closing Date (the “LA Asset Sale Optional Prepayment
Period”) the Borrower shall receive Net Proceeds from the LA Asset Sale, the
Borrower may from time to time during such LA Asset Sale Optional Prepayment
Period give the Administrative Agent written notice that the Borrower will
prepay all or a portion of the Second Lien Term Loans in accordance with
Section 2.12(c) of the Second Lien Term Loan Agreement. To the extent there
remains Excess LA Asset Sale Proceeds after prepayment of the Second Lien Term
Loans as set forth in this Section 2.12(c), then, on the date which is 365 days
after Borrower’s receipt of such Net Proceeds, any remaining Excess LA Asset
Sale Proceeds which have not been used as contemplated in the third paragraph of
Section 7.6 (including, without limitation, in one or more subsequent offers to
Second Lien Term Loan Lenders) shall constitute Excess Proceeds for purposes of
Section 2.12(a) above and Section 2.12(a) of the Second Lien Term Loan
Agreement.

     2.13. Conversion and Continuation Options.

     (a) The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent at least two Business Days’
prior irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may

-38-



--------------------------------------------------------------------------------



 



only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan (i) when any Event
of Default has occurred and is continuing if the Administrative Agent or the
Required Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

     (b) Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such (i)
when any Event of Default has occurred and is continuing if the Administrative
Agent or the Required Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such continuations or (ii) after the date
that is one month prior to the final scheduled termination or maturity date of
such Facility, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

     2.14. Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than 8 Eurodollar Tranches shall be
outstanding at any one time.

     2.15. Interest Rates and Payment Dates.

     (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.

     (b) Each Base Rate Loan shall bear interest at a rate per annum equal to
the Base Rate plus the Applicable Margin.

     (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount of the Loans and
Reimbursement Obligations shall bear interest at a rate per annum that is equal
to (x) in the case of the Loans, the rate that

-39-



--------------------------------------------------------------------------------



 



would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2.0% per annum or (y) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans under the Revolving Credit
Facility plus 2.0% per annum and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans under
the relevant Facility plus 2.0% per annum (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
Base Rate Loans under the Revolving Credit Facility plus 2.0% per annum), in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).

     (d) Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

     2.16. Computation of Interest and Fees.

     (a) Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365-day (or 366-day, as the case may be) year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower
or any Lender, deliver to the Borrower or such Lender a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a).

     2.17. Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower in the absence of manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or

     (b) the Administrative Agent shall have received notice from the Required
Lenders in respect of the relevant Facility that the Eurodollar Rate determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

-40-



--------------------------------------------------------------------------------



 



     (c) the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (i) any Eurodollar Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as Base Rate Loans, (ii) any Loans under the relevant Facility that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (iii) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the then
current Interest Period with respect thereto, to Base Rate Loans. If adequate
and reasonable means do exist for ascertaining the Eurodollar Rate for a future
Interest Period and the Eurodollar Rate determined or to be determined for such
Interest Period will adequately and fairly reflect the cost to such Lenders (as
conclusively determined by such Lenders) then such Lenders shall promptly direct
the Administrative Agent to withdraw such notice. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

     2.18. Pro Rata Treatment and Payments.

     (a) Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Loan Percentages or Revolving Credit Percentages, as the case may be, of
the relevant Lenders. Subject to Section 2.18(c), each payment (other than
prepayments) in respect of principal or interest in respect of the Loans, and
each payment in respect of fees or expenses payable hereunder shall be applied
to the amounts of such obligations owing to the Lenders pro rata according to
the respective amounts then due and owing to the Lenders. The application of any
prepayment pursuant to this Section 2.18 shall be made, first, to Base Rate
Loans and, second, to Eurodollar Loans.

     (b) Except as otherwise provided in Section 2.12, each prepayment to be
applied to Term Loans shall be allocated among the Term Loan Lenders holding
such Term Loans pro rata based on the principal amount of the Term Loans held by
each Term Loan Lender and shall be applied to the remaining scheduled quarterly
installments due on the Term Loans pursuant to Section 2.3 pro rata.

     (c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders.

     (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Payment Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day

-41-



--------------------------------------------------------------------------------



 



other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

     (e) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

     (f) Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment being made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.

     2.19. Requirements of Law.

     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, in each case after the date hereof, or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority first
made subsequent to the date hereof (collectively, a “Change in Law”):

     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan

-42-



--------------------------------------------------------------------------------



 



made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.20 and net
income taxes, capital taxes, branch profit taxes and franchise taxes (imposed in
lieu of income taxes) of such Lender);

     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

     (iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit in each case hereunder, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, within 30 days after receipt by the
Borrower of a reasonably detailed invoice therefor, any additional amounts
necessary to compensate such Lender on an after-tax basis for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, such Lender shall promptly notify
the Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

     (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof, in each case after the date hereof, or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority first made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount reasonably deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a reasonably detailed written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender on an after-tax basis for such reduction.

     (c) A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s

-43-



--------------------------------------------------------------------------------



 



right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than
90 days prior to the date that such Lender notifies the Borrower of any such
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefore (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof).

     2.20. Taxes.

     (a) Except as otherwise required by applicable law, all payments made by
the Borrower under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes, capital taxes, branch
profits taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Arranger, any Agent or any Lender as a result of a present or former
connection between the Arranger, such Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Arranger’s, such Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). Subject to the provisions of
Section 2.20(f), if any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”), including
Other Taxes, are required to be withheld from any amounts payable to the
Arrangers, any Agent or any Lender hereunder, the amounts so payable to the
Arrangers, such Agent or such Lender shall be increased to the extent necessary
to yield to the Arrangers, such Agent or such Lender (after payment of all
Non-Excluded Taxes, including Other Taxes) interest or any such other amounts
that would have been received hereunder had such withholding not been required
after taking into account all tax deductions and credits the Arranger, Agent or
Lender actually recognizes as a result of the payment of such amounts. The
Borrower or the applicable Subsidiary Guarantor shall make any required
withholding and pay the full amount withheld to the relevant tax authority or
other Governmental Authority in accordance with applicable Requirements of Law.

     (b) The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Requirements of Law.

     (c) Subject to Section 2.20(f), the Borrower shall indemnify each Arranger,
each Agent and each Lender for the full amount of Non-Excluded Taxes or Other
Taxes arising in connection with payments made under this Agreement (including
any Non-Excluded Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.20) paid by each Arranger, such Agent or Lender or
any of their respective Affiliates and any liability (including penalties,
additions to tax interest and expenses) arising therefrom or with respect
thereto. Payment under this indemnification shall be made within 20 days after
the date any Arranger, any Agent or any Lender or any of their respective
Affiliates makes a written demand therefore accompanied by either (i) a copy of
the receipt issued by a Governmental Authority evidencing the Arranger’s,
Agent’s or Lender’s payment of such indemnified taxes, interest or

-44-



--------------------------------------------------------------------------------



 



penalties, or (ii) if the Arranger, Agent, or Lender determines that it is
unable to provide a copy of such receipt without making its tax returns
available to the Borrower, a certificate signed by an officer of the Arranger,
Agent or Lender (as the case may be) as to the amount of such payment or
liability prepared in good faith.

     (d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Arranger or the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof.

     (e) The agreements in this Section 2.20 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

     (f) Each Lender (or Transferee) that is not a citizen or resident of the
United States of America, or a corporation, partnership or other entity created
or organized in or under the laws of the United States of America (or any
jurisdiction thereof) (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (and, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) (i) two copies of
accurate and complete, duly signed original forms of either U.S. Internal
Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY (or any successor
forms), or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a duly signed and certified statement
substantially in the form of Exhibit G to the effect that such Lender is
eligible for a complete exemption from withholding of U.S. taxes under Section
871(h) or 881(c) of the Code and a Form W-8BEN, or any subsequent versions
thereof or successors thereto, and (ii) any other form or certificate required
by a taxing authority (including a certificate required under the Code) that is
requested by the Borrower or the Administrative Agent in writing, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver. For any period with respect to
which a Lender (or Transferee) has failed to provide the Borrower with the
appropriate forms described in this Section 2.20(f) (other than if such failure
is due to a change in law occurring subsequent to the date on which a form
originally was required to be provided), such Lender (or Transferee) shall not
be entitled to additional payments under the penultimate sentence of Section
2.20 or indemnification under Section 2.20 with respect to Non-Excluded Taxes
that would have been avoided but for such failure. Any Lender (or Transferee)
that is a United States person as defined in section 7701(a)(30) of the Code
shall deliver to the Borrower a statement signed by an authorized signatory of
such Lender (or Transferee) that it is a United States person and, if necessary
to avoid U.S. backup

-45-



--------------------------------------------------------------------------------



 



withholding, two copies of a complete and accurate, duly signed Internal Revenue
Service Form W-9 (or successor form) establishing that the Lender (or
Transferee) is organized under the laws of the United States and is not subject
to backup withholding.

     (g) If and to the extent that any Lender is able, in its sole opinion, to
obtain a tax refund or to apply or otherwise take advantage of any offsetting
tax credit or other similar tax benefit arising out of or in conjunction with
any deduction or withholding which gives rise to an obligation on the Borrower
to pay any Non-Excluded Taxes or Other Taxes pursuant to Section 2.20 then such
Lender shall, to the extent that in its sole opinion it can do so without
prejudice to the retention of such tax refund or the amount of such credit or
benefit and without any other adverse tax consequences for such Lender,
reimburse to the Borrower at such time as such tax refund or such tax credit or
benefit shall have actually been received by such Lender such amount as such
Lender shall, in its sole opinion, have determined to be attributable to such
tax refund or the relevant deduction or withholding and as will leave such
Lender in no better or worse position than it would have been in if the payment
of such Non-Excluded Taxes or Other Taxes had not been required. Nothing in this
Section 2.20(g) shall oblige any Lender to disclose to the Borrower or any other
person any information regarding its tax affairs or tax computations or
interfere with the right of any Lender to arrange its tax affairs in whatever
manner it thinks fit and, in particular, no Lender shall be under any obligation
to claim relief from its corporate profits or similar tax liability in credits
or deductions available to it and, if it does claim, the extent, order and
manner in which it does so shall be at its absolute discretion.

     2.21. Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense (other than any loss of Applicable
Margin) that such Lender may sustain or incur as a consequence of (a) default by
the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market and any receipt of any
Commitment Fee that would not have occurred absent the circumstances described
above. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This Section 2.21 shall survive the termination of this
Agreement and the payment of the Loans and Letters of Credit and all other
amounts payable hereunder.

     2.22. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall

-46-



--------------------------------------------------------------------------------



 



make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert Base Rate
Loans to Eurodollar Loans shall forthwith be suspended for as long as is
required by law and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day that is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 2.21.

     2.23. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a),
2.20(c) or 2.22 with respect to suchg Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.19, 2.20(a), 2.20(c) or 2.22.

     2.24. Replacement of Lenders under Certain Circumstances. The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.19, 2.20(a) or is affected under 2.22 or
(b) defaults in its obligation to make Loans hereunder, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (iv) the Borrower shall
be liable to such replaced Lender under Section 2.21 (as though Section 2.21
were applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution, if not already a Lender or an Agent,
shall be reasonably satisfactory to the Administrative Agent, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (vii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.19, 2.20(a) or 2.20(c), as the
case may be, and (viii) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.

SECTION 3. LETTERS OF CREDIT

     3.1. L/C Commitment.

     (a) Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Credit Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved

-47-



--------------------------------------------------------------------------------



 



from time to time by the Issuing Lender; provided that the Issuing Lender shall
not issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment or (ii) the aggregate amount of
the Available Revolving Credit Commitments would be less than zero. Each Letter
of Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the date specified in clause (a) of the
definition of Revolving Credit Termination Date, provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above).

     (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender to exceed any limits imposed by, any applicable Requirement of
Law.

     3.2. Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein (with a copy
to the Administrative Agent) an Application therefor, completed to the
reasonable satisfaction of the Issuing Lender, and such other certificates,
documents and other papers and information as the Issuing Lender may reasonably
request. Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall the Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto unless the Issuing Lender agrees in its sole discretion) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

     3.3. Fees and Other Charges.

     (a) The Borrower will pay a fee on the aggregate drawable amount of each
outstanding Letter of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Credit
Facility, shared ratably among the Revolving Credit Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date of
such Letter of Credit. In addition, the Borrower shall pay to the Issuing Lender
for its own account a fronting fee as agreed between the Issuing Lender and the
Borrower.

     (b) In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

-48-



--------------------------------------------------------------------------------



 



     3.4. L/C Participations.

     (a) The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Percentage in the Issuing Lender’s obligations and rights under each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Administrative
Agent, for the account of the Issuing Lender, upon demand at the Administrative
Agent’s Payment Office (and thereafter the Administrative Agent shall promptly
pay to the Issuing Lender), regardless of the occurrence or continuance of a
Default or the failure to satisfy any of the other conditions specified in
Section 5, on the first Business Day after demand, an amount equal to such L/C
Participant’s Revolving Credit Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.

     (b) If any amount required to be paid by any L/C Participant to the
Administrative Agent, for the account of the Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit is not paid to the Issuing Lender
within three Business Days after the date such payment is due, the Issuing
Lender shall so notify the Administrative Agent, who shall so notify such L/C
Participant and such L/C Participant shall pay to the Administrative Agent, for
the account of the Issuing Lender on demand (and thereafter the Administrative
Agent shall promptly pay to the Issuing Lender) an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not made available
to the Administrative Agent, for the account of the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due,
Administrative Agent, on behalf of the Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Credit Facility. A certificate the Administrative
Agent submitted on behalf of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

     (c) Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from the Administrative Agent or any L/C
Participant its pro rata share of such payment in accordance with
Section 3.4(a), the Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by the Issuing Lender), or any payment of interest
on account thereof, the Issuing Lender will distribute to the Administrative
Agent, for the account of such L/C Participant (and thereafter the
Administrative Agent shall promptly pay

-49-



--------------------------------------------------------------------------------



 



such L/C Participant) its pro rata share thereof; provided, however, that in the
event that any such payment received by the Issuing Lender shall be required to
be returned by the Issuing Lender, such L/C Participant shall return to the
Administrative Agent, for the account of the Issuing Lender (and thereafter the
Administrative Agent shall promptly pay to the Issuing Lender), the portion
thereof previously distributed by the Issuing Lender.

     3.5. Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on each date on which the Issuing Lender notifies
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by the Issuing Lender for the amount of (a) such draft so paid
and (b) any taxes, fees, charges or other reasonable costs or expenses incurred
by the Issuing Lender in connection with such payment (the amounts described in
the foregoing clauses (a) and (b) in respect of any drawing, collectively, the
“Payment Amount”). Each such payment shall be made to the Issuing Lender at its
address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on each
Payment Amount from the date of the applicable drawing until payment in full at
the rate set forth in (i) until the second Business Day following the date of
the applicable drawing, Section 2.15(b) and (ii) thereafter, Section 2.15(c).
Each drawing under any Letter of Credit shall (unless an event of the type
described in clause (i) or (ii) of Section 8(f) shall have occurred and be
continuing with respect to the Borrower, in which case the procedures specified
in Section 3.4 for funding by L/C Participants shall apply) constitute a request
by the Borrower to the Administrative Agent for a borrowing pursuant to
Section 2.5 of Base Rate Loans (or, at the option of the Administrative Agent
and the Swing Line Lender in their sole discretion, a borrowing pursuant to
Section 2.7 of Swing Line Loans) in the amount of such drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Revolving Credit Loans (or, if applicable, Swing Line Loans) could be made,
pursuant to Section 2.5 (or, if applicable, Section 2.7), if the Administrative
Agent had received a notice of such borrowing at the time of such drawing under
such Letter of Credit.

     3.6. Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, in the absence of willfull
misconduct or gross negligence of the Issuing Lender, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions resulting from the Issuing Lender’s willful misconduct or gross
negligence. The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in accordance with the standards or care specified in the
Uniform Commercial Code of the State of New York,

-50-



--------------------------------------------------------------------------------



 



shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender to the Borrower.

     3.7. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

     3.8. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to make the Loans and issue or participate
in the Letters of Credit, the Borrower hereby represents and warrants to the
Agents and Lenders that:

     4.1. Financial Condition.

     (a) The unaudited pro forma consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at December 31, 2004 (including the notes
thereto, if any), copies of which have heretofore been furnished to the
Administrative Agent for distribution to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Refinancing (including without limitation the application of the proceeds
hereof pursuant to Section 4.16) and (ii) the payment of fees and expenses in
connection with the foregoing (including such adjustments, the “Pro Forma
Balance Sheet”). The Pro Forma Balance Sheet has been prepared in good faith as
of the date of delivery thereof, and presents fairly on a pro forma basis the
estimated financial position of Borrower and its consolidated Subsidiaries as at
December 31, 2004, assuming that the events specified in the preceding sentence
had actually occurred at such date.

     (b) The audited consolidated balance sheets of the Borrower and its
Subsidiaries as at December 31, 2004, and the related consolidated statements of
income and of cash flows for such fiscal year, ended on such date, reported on
and accompanied by an unqualified report from KPMG LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for such fiscal year. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal quarter ended March 31, 2005, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter, certified on behalf of the Borrower by its chief
financial officer were

-51-



--------------------------------------------------------------------------------



 



prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and fairly present
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject
in each case to the absence of footnotes and to normal year-end audit
adjustments. As of the Closing Date, the Borrower and its Subsidiaries have no
material Guarantee Obligations, material contingent liabilities or material
liabilities for taxes, or any material long-term leases or material unusual
forward or material long-term commitments, including any interest rate or
foreign currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph, to the extent same are required to be so
reflected. During the period from December 31, 2004 to and including the Closing
Date there has not been any sale, lease, license sale and lease back,
assignment, conveyance transfer or other disposition by any of the Borrower or
its Subsidiaries of any material part of its business or Property.

     4.2. No Change. Since December 31, 2004, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

     4.3. Existence; Compliance with Law. Except as set forth in Schedule 4.3,
each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or other applicable organizational power and
authority, to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, (c) is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification except to
the extent that the failure to be so qualified could not reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

     4.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or other applicable organizational power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to borrow hereunder. Each Loan Party has taken
all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices that have
been obtained or made and are in full force and effect except as could not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 4.19. The Loan Documents and the Second Lien Term Loan
Documents have been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document and the
Second Lien Term Loan Documents constitutes or upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be

-52-



--------------------------------------------------------------------------------



 



limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

     4.5. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
material Requirement of Law or any material Contractual Obligation of the
Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).

     4.6. No Material Litigation. Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby
or (b) that could reasonably be expected to have a Material Adverse Effect.

     4.7. No Default. No Default has occurred and is continuing.

     4.8. Ownership of Property; Liens. Each of the Borrower and its
Subsidiaries has good, marketable and insurable title in fee simple to, or a
valid leasehold interest in, all its material real property, and good title to,
or a valid leasehold interest in or adequate rights to use, all its other
material Property except as could not reasonably be expected to have a Material
Adverse Effect, and none of such material Property is subject to any Lien except
as permitted by Section 7.3.

     4.9. Intellectual Property. The Borrower and each of its Subsidiaries owns,
or is licensed to use, all Intellectual Property necessary for the conduct of
its business as currently conducted except where the failure to own or license
such Intellectual Property could not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 4.9, no claim has been asserted
or is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, except where such claim could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the use of
Intellectual Property by the Borrower and its Subsidiaries does not infringe on
the rights of any Person in any respect that could reasonably be expected to
have a Material Adverse Effect.

     4.10. Taxes. Other than as set forth on Schedule 4.10 hereof, each of the
Borrower and its Subsidiaries has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other material fees or other charges
imposed on it or any of its Property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which any reserves required under
GAAP have been

-53-



--------------------------------------------------------------------------------



 



provided on the books of the Borrower or its Subsidiaries, as the case may be
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

     4.11. Federal Regulations. No part of the proceeds of the Loans or Letters
of Credit will be used for purchasing or carrying any “margin stock” (within the
meaning of Regulation U). None of the transactions contemplated by this
Agreement (including the direct and indirect use of proceeds of the Loans and
Letters of Credit) will violate or result in a violation of Regulation T,
Regulation U or Regulation X. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in Regulation U.

     4.12. Labor Matters. There are no strikes, stoppages, slowdowns or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge the Borrower, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Borrower and its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Requirement
of Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.

     4.13. ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period ending on the date on which this
representation is made or deemed made with respect to any Single Employer Plan.
Each Single Employer Plan (and to the knowledge of the Borrower, each a
Multiemployer Plan) has complied and has been administered in all material
respects with all applicable provisions of ERISA and the Code. During such
five-year period, (i) no termination of a Single Employer Plan has occurred,
(ii) no filing of any notice of intent to terminate a Single Employer Plan has
been made, (iii) the PBGC has not instituted any proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Single Employer Plan and (iv) no Lien in favor of the PBGC or a Plan has
arisen with respect to any Plan. There exists no Unfunded Pension Liability
(determined as of the last applicable annual valuation date prior to the date on
which this representation is made or deemed made) with respect to any Single
Employer Plans which, taken alone or together with all other Single Employer
Plans with Unfunded Pension Liability, could reasonably be expected to be
material to the Borrower or any Commonly Controlled Entity. Each Single Employer
Plan (and to the knowledge of the Borrower, each Multiemployer Plan) which is
intended to be qualified under Section 401 (a) of the Code has been determined
by the IRS to be so qualified, and, nothing has occurred since the date of such
determination that could reasonably be expected to adversely affect such
determination. There has been no failure to make a required contribution to any
Single Employer Plan that would result in the imposition of an encumbrance under
Section 412 of the Code or Section 302 of ERISA and there has been no filing of
any request for a minimum funding waiver under Section 412 of the Code with
respect to any Single Employer Plan. No non-exempt prohibited transaction within
the meaning of

-54-



--------------------------------------------------------------------------------



 



Section 4975 of the Code or Section 406 of ERISA has occurred with respect to
any Plan that has resulted or could reasonably be expected to result in a
material liability to the Borrower or any Subsidiary. Neither the Borrower nor
any Commonly Controlled Entity has incurred any liability under Title IV of
ERISA with respect to any Single Employer Plan (other than premiums due and not
delinquent under Section 4007 of ERISA). There are no delinquent contributions
under Section 515 of ERISA to any Multiemployer Plan. Neither the Borrower nor
any Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and to the knowledge of the Borrower,
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. To the knowledge of the Borrower, no such Multiemployer
Plan is in Reorganization or Insolvent.

     4.14. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

     4.15. Subsidiaries.

     (a) The Subsidiaries listed on Schedule 4.15 constitute all the
Subsidiaries of the Borrower as of the Closing Date. Schedule 4.15 sets forth as
of the Closing Date the name and jurisdiction of formation of each Subsidiary
and, as to each such Subsidiary, the percentage and number of each class of
Capital Stock thereof owned by the Borrower and its Subsidiaries.

     (b) As of the Closing Date, none of the Borrower or any of its Subsidiaries
has issued, or authorized the issuance of, any Disqualified Stock.

     4.16. Use of Proceeds.

     (a) The proceeds of the Term Loans shall be used solely to (i) repay the
Borrower’s obligations under the Existing Credit Agreement and to finance (along
with amounts borrowed under the Second Lien Term Loan Facility) a portion of the
redemption of all of the Senior Subordinated Notes and to pay all accrued
interest thereon and call, or other premiums payable in connection therewith,
and (ii) pay costs and expenses incurred in connection with the Facilities.

     (b) The proceeds of the Revolving Credit Loans, the Swing Line Loans and
the Letters of Credit shall be used for working capital purposes, capital needs
and general corporate purposes of the Borrower and its Subsidiaries including
Investments permitted hereunder.

     4.17. Environmental Matters. Other than exceptions to any of the following
that could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect:

-55-



--------------------------------------------------------------------------------



 



     (a) The Borrower and its Subsidiaries are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws.

     (b) Materials of Environmental Concern are not present at, on, under, in,
or about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including any
location to which Materials of Environmental Concern have been sent for re-use
or recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to liability of the Borrower or any of its
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
Borrower’s or any of its Subsidiaries’ continued operations.

     (c) There is no judicial, administrative or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the Borrower or any of its Subsidiaries is, or to the
knowledge of the Borrower will be, named as a party that is pending or, to the
knowledge of the Borrower, threatened.

     (d) Neither the Borrower nor any of its Subsidiaries has received any
written request for information, or been notified in writing that it is a
potentially responsible party under or relating to the federal Comprehensive
Environmental Response, Compensation, and Liability Act or any similar
Environmental Law, or with respect to any Materials of Environmental Concern.

     (e) Neither the Borrower nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

     (f) Neither the Borrower nor any of its Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities under any
Environmental Law or with respect to any Material of Environmental Concern.

     4.18. Accuracy of Information, etc. No statement or information (other than
budget, pro forma financial information and projections) contained in this
Agreement, any other Loan Document or any other certificate or written statement
furnished by a Responsible Officer to any Arranger, any Agent or any Lender by
or on behalf of the Borrower or any of its Subsidiaries and relating thereto for
use in connection with the transactions contemplated by this Agreement or the
other Loan Documents, when taken as a whole and together with the Borrower’s
most recent 10-K and 10-Q filed with the SEC prior to the Closing Date and any
8-K filed with the SEC after the filing of the most recent 10-Q and prior to the
Closing Date, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
herein or therein not materially misleading in light of the circumstances in
which they were made. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as

-56-



--------------------------------------------------------------------------------



 



fact and that actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount.

     4.19. Security Documents.

     (a) The Guarantee and Collateral Agreement is effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Securities (described, and as
defined, in the Guarantee and Collateral Agreement), when any certificates,
notes or other instruments representing such Pledged Securities are delivered to
the Administrative Agent, and in the case of the other Collateral described in
the Guarantee and Collateral Agreement (other than Intellectual Property, which
is addressed in paragraph (b) of this Section 4.19), when financing statements
in appropriate form are filed in the offices specified on Schedule 4.19, the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof which can be perfected by filing a
financing statement as security for the Obligations, in each case prior and
superior in right to any other Person, except, in the case of Collateral other
than Pledged Securities, Liens permitted by Section 7.3.

     (b) The Intellectual Property Security Agreements are effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Intellectual Property
Collateral described therein and proceeds thereof. Upon the filing of (i) the
Patent Security Agreement Supplement and the Trademark Security Agreement
Supplement in the appropriate indexes of the United States Patent and Trademark
Office relative to patents and trademarks, respectively (within three (3) months
after the Closing Date), and the Copyright Security Agreement Supplement in the
appropriate indexes of the United States Copyright Office relative to copyrights
(within thirty (30) days after the Closing Date), together with provision for
payment of all requisite fees, and (ii) financing statements in appropriate form
for filing in the offices specified on Schedule 4.19, the Intellectual Property
Security Agreements shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property Collateral and the proceeds and products thereof which can
be perfected by such filings, as security for the Obligations, in each case
prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on any
After-Acquired Intellectual Property (as defined in the Guarantee and Collateral
Agreement)), except Liens permitted by Section 7.3.

     4.20. Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection with
the Loan Documents and the Second Lien Term Loan Documents will be Solvent.

     4.21. Insurance. Each of the Borrower and its Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which it
is engaged; and none of the Borrower or any of its Subsidiaries has received
notice from any insurer or agent of such insurer that substantial capital
improvements or other material expenditure, in each case, that could

-57-



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect, will have to be made
in order to continue such insurance. The Administrative Agent, as agent for the
Lenders, has been named as loss payee on all property and casualty insurance
policies for the benefit of any Loan Party and as additional insured on all
liability insurance policies for the benefit of any Loan Party.

     4.22. Permits and Licenses.

     (a) The FCC Licenses held by the Borrower and its Subsidiaries constitute
all of the material licenses, permits and other authorizations issued by the FCC
that are necessary for the Borrower and its Subsidiaries to conduct their
business in the manner in which it is currently being conducted.

     (b) All material FCC Licenses relating to the business of the Borrower and
its Subsidiaries are in full force and effect.. As of the Closing Date,
(i) neither the Borrower nor any Subsidiary has received any notice of apparent
liability, notice of violation, order to show cause or other writing from the
FCC that may lead to any material liability or sanction by the FCC and
(ii) there is no proceeding pending by or before the FCC relating to the
Borrower or any Subsidiary or any Station, nor, to the best knowledge of the
Borrower or any Subsidiary, is any such proceeding threatened and no complaint
or investigation is pending or threatened by or before the FCC (other than
rulemaking proceedings of general applicability to which the Borrower and its
Subsidiaries and the Stations are not parties). The Borrower and its
Subsidiaries have timely filed all required reports and notices with the FCC and
have paid all amounts due in timely fashion on account of fees and charges to
the FCC except where the failure to do so could not materially adversely affect
the Borrower’s or any of its Subsidiaries’ material FCC Licenses.

     (c) All FCC Licenses relating to the business of the Borrower and its
Subsidiaries (except, to the extent elected by the Borrower, FCC Licenses that
are owned solely by one or more of the Excluded Foreign Subsidiaries and relate
solely to the business conducted by any of the Excluded Foreign Subsidiaries)
are held by one or more Broadcast License Subsidiaries.

     (d) Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (i) each of the Borrower and its Subsidiaries has obtained and
holds all Permits required for any property owned, leased or otherwise operated
by such Person and for the operation of each of its businesses as presently
conducted, (ii) all such Permits are in full force and effect, and each of the
Borrower and its Subsidiaries has performed all requirements of such Permits,
(iii) no event has occurred which allows or results in, or after notice or lapse
of time would allow or result in, revocation or termination by the issuer
thereof or in any other impairment of the rights of the holder of any such
Permit and, (iv) none of such Permits contain any restrictions, either
individually or in the aggregate, that are materially burdensome to the Borrower
or any of its Subsidiaries, or to the operation of any of their respective
businesses or any property owned, leased or otherwise operated by such Person.

     (e) No consent or authorization of, filing with or Permit from, or other
act by or in respect of, any Governmental Authority is required in connection
with the execution,

-58-



--------------------------------------------------------------------------------



 



delivery, performance, validity or enforceability of this Agreement and the
other Loan Documents other than (i) FCC approval of the transfer of FCC Licenses
to Broadcast License Subsidiaries, which (except in the case of FCC Licenses
owned solely by one or more of the Excluded Foreign Subsidiaries and relating
solely to the business conducted by any of the Excluded Foreign Subsidiaries
that the Borrower has not transferred to a Broadcast License Subsidiary) has
been obtained and (ii) other than the requirement under the Communications Act
that certain Loan Documents be filed with the FCC.

SECTION 5. CONDITIONS PRECEDENT

     5.1. Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction or waiver, prior to or concurrently with the making
of such extension of credit on the Closing Date and in any event on or before
June 10, 2005, of the following conditions precedent:

     (a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Subsidiary Guarantor, (iii) each
Intellectual Property Security Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Subsidiary Guarantor and (iv) if
requested by any Lender, for the account of such Lender, Notes conforming to the
requirements hereof and executed and delivered by a duly authorized officer of
the Borrower.

     (b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrower and its Subsidiaries for the 2004 and 2003.

     (c) Approvals. All governmental and third-party approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect.

     (d) Fees. The Arrangers, the Agents and the Lenders shall have received all
amounts payable under the Fee Letter on or before the Closing Date, and the
Administrative Agent shall have received, to the extent payable under this
Agreement or the Commitment Letter, reimbursement of all reasonable
out-of-pocket expenses of the Arrangers and the Administrative Agent invoiced to
and payable by the Borrower on or prior to the Closing Date in connection with
the transactions contemplated by the Facilities.

     (e) Solvency. The Lenders shall have received a Solvency Certificate
executed on behalf of the Borrower by the chief financial officer of the
Borrower.

     (f) Lien Searches. The Administrative Agent shall have received the results
of recent lien searches in each of the jurisdictions or offices (including in
the United States Patent and Trademark Office and the United States Copyright
Office) in which Uniform Commercial Code financing statements or other filings
or recordations should be made to evidence or perfect security interests in the
Collateral, which results reveal no Liens on any of the Property of the Borrower
or any of its Subsidiaries other than Liens permitted by Section 7.3

-59-



--------------------------------------------------------------------------------



 



or Liens to be discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

     (g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated as of the Closing Date, substantially in
the form of Exhibit H, with appropriate insertions and attachments.

     (h) Other Certifications. The Administrative Agent shall have received the
following:

     (i) a copy of the Governing Documents of each Loan Party, certified (as of
a date reasonably near the Closing Date) as being a true and correct copy
thereof by the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which such Loan Party is organized;

     (ii) a copy of a good standing certificate of the Secretary of State or
other applicable Governmental Authority of the jurisdiction in which each Loan
Party is organized, dated reasonably near the Closing Date, and

     (iii) as requested by the Administrative Agent, a copy of a good standing
certificate of the Secretary of State or other applicable Governmental Authority
of any jurisdiction in which the Borrower or any of its Subsidiaries is
qualified as a foreign corporation or entity, dated reasonably near the Closing
Date.

     (i) Legal Opinions. The Lenders shall have received the legal opinion of
Latham & Watkins LLP, counsel to the Borrower and its Subsidiaries, and of local
counsel for the Borrower, in each case, covering such customary matters incident
to the transactions contemplated by this Agreement as the Administrative Agent
may reasonably require and in form and substance reasonably satisfactory to the
Administrative Agent.

     (j) Pledged Collateral. Subject to the requirements of the Intercreditor
Agreement, the Administrative Agent shall have received the certificates, notes
and other instruments representing the Pledged Securities pledged pursuant to
the Guarantee and Collateral Agreement, all endorsed in blank (or accompanied by
an executed transfer form in blank satisfactory to the Administrative Agent) by
the pledgor thereof.

     (k) Filings, Registrations and Recordings. The Administrative Agent shall
have received, in proper form for filing, registration or recordation, each
document (including Uniform Commercial Code financing statements) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to evidence or
perfect the Liens granted to the Administrative Agent in the Security Documents.

     (l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.4(b).

-60-



--------------------------------------------------------------------------------



 



     (m) PATRIOT Act. The Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information reasonably required
by the Lenders as required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the United States PATRIOT Act.

     (n) Second Lien Secured Loans. The Second Lien Term Loans shall have been
made to the Borrower, on terms reasonably acceptable to the Arrangers.

     (o) Intercreditor Agreement. The Administrative Agent shall have received
counterparts of the Intercreditor Agreement, duly executed by the parties
thereto.

     (p) Ratings. Each of the Facilities shall have been rated by S&P and
Moody’s.

     (q) Existing Credit Agreement. All amounts owing under the Existing Credit
Agreement shall be repaid concurrently with and the Existing Credit Agreement
and all commitments thereunder shall be terminated.

     (r) Bond Redemption. Borrower shall have (i) caused the Trustee to mail an
irrevocable notice of redemption to each of the holders of the Senior
Subordinated Notes pursuant to Section 3.03 of the Senior Subordinated Note
Indentures specifying that such redemption shall occur no later than on the 45th
day following the mailing of such redemption notice (the “Irrevocable Redemption
Notice”), (ii) concurrently with the Closing, deposited with the Trustee amounts
borrowed under the First Lien Credit Facility and the Second Lien Credit
Facility sufficient to redeem all of the outstanding Senior Subordinated Notes
and to pay all accrued interest thereon, and call or other premiums payable in
connection therewith (collectively, the “Redemption Funds”) on the redemption
date specified on the Irrevocable Redemption Notice (the “Redemption Date”), and
(iii) concurrently with the deposit of the Redemption Funds with the Trustee,
delivered to the Trustee (with a copy to the Administrative Agent) a written
irrevocable letter of instruction (in form and substance satisfactory to the
Administrative Agent) executed by the Borrower, directing the Trustee (A) to
hold the Redemption Funds in escrow until the Redemption Date and (B) release
and disburse the Redemption Funds on the Redemption Date in accordance with the
Senior Subordinated Note Indentures for purposes of effecting the redemption of
all of the outstanding Senior Subordinated Notes on such date.

     5.2. Conditions to Each Extension of Credit. The agreement of each Lender
to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date except for such representations and warranties expressly
stated to be made as of an earlier date (in which case such representations and
warranties shall be true and correct as of such earlier date).

-61-



--------------------------------------------------------------------------------



 



     (b) No Default. No Default shall have occurred and be continuing on such
date or after giving effect to the extensions of credit requested to be made on
such date.

SECTION 6. AFFIRMATIVE COVENANTS

     The Borrower hereby agrees that, so long as any of the Commitments remain
in effect, any Letter of Credit remains outstanding or any of the principal of
or interest on any Loan or Reimbursement Obligation is outstanding (other than
contingent or indemnification obligations), the Borrower shall and shall cause
each of its Subsidiaries to:

     6.1. Financial Statements. Furnish to the Administrative Agent for
distribution to each Lender, and the Administrative Agent shall thereafter make
available to each Lender:

     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by KPMG
LLP or other independent certified public accountants of nationally recognized
standing; and

     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified on behalf of the Borrower by a Responsible Officer as being fairly
stated in all material respects (subject to normal year-end audit adjustments
and the absence of footnotes).

     6.2. Certificates; Other Information. Furnish to the Administrative Agent
for distribution to each Lender, and the Administrative Agent shall thereafter
make available to each Lender:

     (a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer on behalf of the
Borrower stating that, to the best of such Responsible Officer’s knowledge, that
such Responsible Officer has obtained no knowledge of any continuing Default
except as specified in such certificate, (ii) in the case of quarterly or annual
financial statements, a Compliance and Pricing Certificate containing (A) all
information and calculations necessary for determining compliance by the
Borrower and its Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be, (B) a certification that each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it
and (C) a certification that all times during such prior quarter, not less than
50% of all cash and Cash Equivalents of Borrower and the Subsidiary Guarantors
at any one time have been subject to a

-62-



--------------------------------------------------------------------------------



 



perfected Lien in favor of the Administrative Agent pursuant to Control
Agreements to the extent required by Section 6.9(b); and (iii) in the case of
annual financial statements, to the extent not previously disclosed to the
Administrative Agent in writing, a listing of any Intellectual Property acquired
by any Loan Party since the date of the most recent list delivered pursuant to
this clause (iii) (or, in the case of the first such list so delivered, since
the Closing Date);

     (b) within 45 days after the end of each fiscal quarter of the Borrower
(i) the information required to be set forth in a quarterly report on Form 10-Q
filed pursuant to Section 13 of the Securities Exchange Act of 1934, as amended;

     (c) within five Business Days after the same are sent, copies of all
financial statements and reports that the Borrower or any of its Subsidiaries
sends to the holders of any class of its debt securities or public equity
securities and, within five days after the same are filed, copies of all
financial statements and reports that the Borrower or any of its Subsidiaries
may make to, or file with, the SEC;

     (d) (i) promptly and in any event within fifteen Business Days after the
Borrower, any Subsidiary or any Commonly Controlled Entity files a Schedule B
(or such other schedule as contains actuarial information) to IRS Form 5500 in
respect of any Plan with Unfunded Pension Liabilities, a copy of such IRS
Form 5500 (including the Schedule B);

     (i) promptly and in any event within thirty days after the Borrower, any
Subsidiary or any Commonly Controlled Entity knows or has reason to know that
any event described in Section 8(g) (an “ERISA Event”) that, individually or
when aggregated with any other ERISA Event, could reasonably be expected to have
a Material Adverse Effect has occurred, the written statement of a Responsible
Officer of such Person, as applicable, describing such ERISA Event and the
action, if any, that it proposes to take with respect thereto and a copy of any
notice filed with the PBGC or the IRS pertaining thereto; and

     (ii) promptly and in any event within thirty days after the Borrower, any
Subsidiary or any Commonly Controlled Entity becoming aware of any of the
following a detailed written description thereof from a Responsible Officer of
such Person: (w) a material increase in the aggregate Unfunded Pension
Liabilities, of all Single Employer Plans, (x) the existence of potential
withdrawal liability under Section 4201 of ERISA, if the Borrower and the
Commonly Controlled Entities were to completely or partially withdraw from all
Multiemployer Plans, (y) the adoption of, or the commencement of contributions
to, any Plan subject to Section 412 of the Code by Borrower, any Subsidiary or
any Commonly Controlled Entity or (z) the adoption of any amendment to a Plan
subject to Section 412 of the Code that could result in a material increase in
contribution obligations of Borrower or any Commonly Controlled Entity;

     (e) promptly, such additional financial and other information concerning
the Borrower or any Subsidiary as the Administrative Agent may from time to time
reasonably request;

-63-



--------------------------------------------------------------------------------



 



     (f) not less than ten days prior to a change in type of organization,
jurisdiction or other legal structure of the Borrower or any Guarantor, written
notice from the Borrower or such Guarantor;

     (g) not less than ten days prior to any change in name of the Borrower or
any Guarantor, prior written notice from the Borrower or such Guarantor;

     (h) not less than ten days prior to a change in an organizational number of
the Borrower or any Guarantor, prior written notice from the Borrower or such
Guarantor; and

     (i) promptly after the Borrower or any Guarantor that does not have an
organizational number obtains one, written notification of such organizational
number from the Borrower or such Guarantor.

     6.3. Conduct of Business and Maintenance of Existence, FCC Licenses, etc.

     (a) Preserve, renew and keep in full force and effect its corporate
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary in the normal conduct of its business, except as otherwise
permitted by Section 7.1 and except to the extent that failure to take any such
action could not reasonably be expected to have a Material Adverse Effect; and

     (b) (i) Operate all of the Stations in material compliance with the
Communications Act and the FCC’s rules, regulations and written policies
promulgated thereunder and with the terms of the FCC Licenses, (ii) timely file
all required reports and notices with the FCC and pay all amounts due in timely
fashion on account of fees and charges to the FCC, (iii) timely file and
prosecute all applications for renewal or for extension of time with respect to
all of the FCC Licenses, except in the case of each of (i), (ii) and (iii) where
a failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (iv) advise the Administrative Agent of any deviation from the
foregoing and of any written communication from the FCC outside the ordinary
course.

     6.4. Maintenance of Property; Insurance.

     (a) Keep all material Property and systems useful and necessary in its
business in good working order and condition, ordinary wear and tear and damage
by casualty excepted except where a failure to do so could not reasonably be
expected to have a Material Adverse Effect.

     (b) Maintain with financially sound and reputable insurance companies
insurance on all its material Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon written reasonable request, full information as to
the insurance carried. All insurance shall provide that no cancellation shall be
effective until at least 30 days (10 days in the case of non-payment) after
receipt by the Administrative Agent of written notice thereof. The
Administrative Agent for its own benefit and for the benefit of the Lenders
shall be named as additional insured on all such liability

-64-



--------------------------------------------------------------------------------



 



insurance policies, and the Administrative Agent shall be named as loss payee on
all property and casualty insurance policies.

     (c) Deliver to the Administrative Agent (i) upon request of the
Administrative Agent from time to time, full information as to the insurance
carried and (ii) promptly (A) notice of any cancellation or nonrenewal of
coverage of any material insurance policy and (B) notice of any material
reduction in amount or material change in coverage of any insurance carried.

     6.5. Inspection of Property; Books and Records; Discussions.

     (a) Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings as required by GAAP and transactions in relation to its
business and activities; and

     (b) permit representatives of the Administrative Agent or any Lender (with
respect to visits by any Lender more frequent than once in any calendar year, if
no Default is continuing, at such Lender’s expense) to visit and inspect any of
its properties (including the location of any Collateral) and examine and, at
the Borrower’s expense, make abstracts from any of its books and records at any
reasonable time, upon reasonable notice and as often as may reasonably be
desired and to discuss the business, operations, Properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with their respective independent
certified public accountants.

     6.6. Notices. Promptly give notice to the Administrative Agent for
distribution to each Lender, and the Administrative Agent shall thereafter make
available to each Lender, of:

     (a) the occurrence of any Default or Event of Default;

     (b) the occurrence of any “Event of Default” or term of similar meaning
under any Second Lien Term Loan Document;

     (c) any termination, amendment or modification of, or other change in any
Second Lien Term Loan Document in each case, which is adverse to the Lenders or
any material default thereunder by any party thereto;

     (d) any (i) default or event of default under any other Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, that in either case
could reasonably be expected to have a Material Adverse Effect;

     (e) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount involved is $10,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought;

     (f) the following events, as soon as possible and in any event within
30 days after the Borrower or any of its Subsidiaries knows or has reason to
know thereof: (i) the occurrence of any Reportable Event with respect to any
Single Employer Plan, or to the knowledge of the Borrower, any Multiemployer
Plan, a failure to make any required contribution

-65-



--------------------------------------------------------------------------------



 



to a Single Employer Plan or, to the knowledge of the Borrower, any
Multiemployer Plan, the creation of any Lien in favor of the PBGC or a Plan
against the Borrower or any Subsidiary or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan, in each
case in connection with or involving an amount that could reasonably be expected
to have a Material Adverse Effect, or (ii) the institution of proceedings or the
taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

     (g) any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement on
behalf of the Borrower by a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower or the
relevant Subsidiary proposes to take with respect thereto.

     6.7. Environmental Laws. In each of the following cases, except as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:

     (a) Comply in all material respects with, and use commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws and Environmental
Permits, and obtain, maintain and comply in all material respects with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain, maintain and comply in all material respects with and
maintain, any and all Environmental Permits.

     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required by Governmental Authorities
under Environmental Laws and promptly comply in all material respects with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

     6.8. Broadcast License Subsidiaries.

     (a) Cause all FCC Licenses (except, at the option of the Borrower, FCC
Licenses that are owned solely by one or more of the Excluded Foreign
Subsidiaries and relate solely to the business conducted by any of the Excluded
Foreign Subsidiaries) to be owned and held at all times by one or more Broadcast
License Subsidiaries.

     (b) Ensure that each Broadcast License Subsidiary engages only in the
business of holding FCC Licenses and rights related thereto and that such
restriction is set forth in the Governing Documents of such Broadcast License
Subsidiary.

     (c) Ensure that the Property of each Broadcast License Subsidiary is not
commingled with the Property of the Borrower and any Subsidiary other than
Broadcast License Subsidiaries and otherwise remains clearly identifiable.

-66-



--------------------------------------------------------------------------------



 



     (d) Ensure that no Broadcast License Subsidiary has any Indebtedness or
other liabilities except under the Guarantee and Collateral Agreement and
liabilities permitted to be incurred hereunder including, without limitation,
the Second Lien Term Loan Documents.

     6.9. Additional Collateral, etc.

     (a) With respect to any Property (other than (i) motor vehicles,
(ii) Intellectual Property then required to be disclosed hereunder the
perfection of a security interest in which required a filing outside the United
States, (iii) Collateral that constitutes equipment subject to a certificate of
title statute, fixtures, farm products, as-extracted collateral and cash, (iv)
deposit accounts not subject to Control Agreements entered into pursuant to
Section 6.9(b) of the Credit Agreement, (v) letter of credit rights with respect
to letters of credit individually not exceeding $5,000,000, (vi) any lease,
license, contract, property rights or agreement to which the Borrower or any
Subsidiary Guarantor is a party, any of Borrower’s or any Subsidiary Guarantor’s
rights or interests thereunder or any property to which Borrower or any
Subsidiary Guarantor has any right, title or interest which is subject to such
lease, license, contract, property right or agreement if and for so long as the
grant of such security interest shall, pursuant to the terms of such lease,
license, contract, property right or agreement, constitute or result in a
default, breach, right of recoupment, claim, defense, termination, right of
termination or remedy and such terms are effective under Sections 9-406, 9-407
or 9-408 of the Uniform Commercial Code as in effect in the state of New York
from time to time), (vii) equity interests issued by an issuer organized outside
of the U.S., the perfection of a security interest in which requires action to
be taken outside the U.S. if the cost of taking such action as determined by the
Administrative Agent in its reasonable discretion is excessive in relation to
the value of such equity interests, and (viii) all real property) acquired after
the Closing Date by the Borrower or any of its Restricted Subsidiaries (other
than (x) any Property described in paragraphs (b), (c) or (d) of this Section,
(y) any Excluded Assets and (z) Property acquired by a Restricted Subsidiary
that is not a Subsidiary Guarantor) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, promptly
(and, in any event, within 90 days following the date of such acquisition)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems reasonably necessary to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such Property and
(ii) take all actions reasonably necessary to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such Property (subject only to Liens permitted by Section 7.3)
including, but not limited to, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.

     (b) Borrower shall and shall cause the Subsidiary Guarantors to, at any
time on or after the Closing Date, have at all times, not less than 50% of all
cash and Cash Equivalents of Borrower and the Subsidiary Guarantors at any one
time subject to a perfected Lien in favor of the Administrative Agent pursuant
to the applicable Control Agreements, provided that to the extent not previously
delivered, the Borrower shall and shall cause the Subsidiary Guarantors to,
obtain and deliver to the Administrative Agent, within ninety (90) days after
the Closing Date (or such other time as the Administrative Agent in its sole
discretion shall agree) the Control Agreements required hereunder.

-67-



--------------------------------------------------------------------------------



 



     (c) With respect to each Person that now is or hereafter becomes a
Subsidiary of the Borrower (except JuJu Media, Inc. and any Excluded Foreign
Subsidiary) and with respect to each Subsidiary that ceases to be an Excluded
Foreign Subsidiary (but continues to be a Subsidiary), promptly (and, in any
event, within 90 days following such creation or the date of such acquisition)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems reasonably
necessary to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any of its Restricted
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Restricted Subsidiary, as the case may be, (iii) cause such new Subsidiary if it
is a Restricted Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement and the Intellectual Property Security Agreements and (B) to take such
actions reasonably necessary to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected first priority security interest
(subject only to Liens permitted by Section 7.3) in the Collateral described in
the Guarantee and Collateral Agreement and the Intellectual Property Security
Agreements with respect to such new Subsidiary, including the recording of
instruments in the United States Patent and Trademark Office and the United
States Copyright Office, the execution and delivery by all necessary Persons of
any necessary Control Agreements and the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement, the Intellectual Property Security Agreements or by
law or as may be requested by the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

     (d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by the Borrower or any of its Subsidiary Guarantors,
promptly (and, in any event, within 90 days following such creation or the date
of such acquisition) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems reasonably necessary in order to grant to the Administrative Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Capital Stock of such new Subsidiary that is owned by the Borrower or any
of its Subsidiary Guarantors (provided that in no event shall more than 65% of
the total outstanding Capital Stock of any such new Subsidiary be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Restricted Subsidiary, as the case may be, and take such other action as may be
necessary or, if reasonably requested by the Administrative Agent to perfect the
Lien of the Administrative Agent thereon and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, reasonably satisfactory to the Administrative Agent.

     (e) Notwithstanding anything to the contrary in this Section 6.9,
paragraphs (a), (b), (c) and (d) of this Section 6.9 shall not apply to any
Property, new Subsidiary or new Excluded Foreign Subsidiary created or acquired
after the Closing Date, as applicable, as to which the Administrative Agent has
determined in its sole discretion that the collateral value

-68-



--------------------------------------------------------------------------------



 



thereof is insufficient to justify the difficulty, time and/or expense of
obtaining a perfected Lien thereon.

     6.10. Use of Proceeds. Use the proceeds of the Loans lawfully, in
accordance with this Agreement and only for the purposes specified in
Section 4.16.

     6.11. Further Assurances. From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, which are necessary to perfect the
rights of the Administrative Agent and the Secured Parties with respect to the
Collateral in accordance with the Guarantee and Collateral Agreement (or with
respect to any additions thereto or replacements or proceeds or products thereof
or with respect to any other Property or assets hereafter acquired that may be
deemed to be part of the Collateral in accordance with Section 6.9) pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents that requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required to obtain from the Borrower
or any of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization; provided that any of the foregoing actions which
relate to the FCC need to be taken only if such action is permitted by
applicable FCC regulations.

     6.12. Interest Rate Protection. Within 90 days after the Closing Date,
Borrower shall enter into Hedge Agreements to the extent necessary to provide
that at least 40% of the total amount of the Term Loans outstanding from time to
time is subject to either fixed interest rate or interest rate protection for a
period of not less than 2 years, which Hedge Agreements shall have terms and
conditions satisfactory to the Administrative Agent.

     6.13. Bond Redemption. Borrower shall deposit and maintain with the Trustee
the Redemption Funds and shall cause the Trustee to redeem 100% of the
outstanding Senior Subordinated Notes, pursuant to the terms of the Senior
Subordinated Note Indentures.

     6.14. Puerto Rico Legal Opinion. Within 10 Business Days after the Closing
Date (or such longer period as the Administrative Agent shall agree), Borrower
shall deliver to the Lenders a legal opinion, in form and substance reasonably
satisfactory to the Administrative Agent, from local counsel for the Borrower in
Puerto Rico covering the perfection of the pledge of the Capital Stock of
Spanish Broadcasting System of Puerto Rico, Inc., a Puerto Rico corporation, and
Spanish Broadcasting System Holding Company, Inc., a Puerto Rico corporation, to
the Administrative Agent, for the benefit of the Lenders, pursuant to the
Guarantee and Collateral Agreement.

-69-



--------------------------------------------------------------------------------



 



SECTION 7. NEGATIVE COVENANTS

     The Borrower hereby agrees that, so long as any of the Commitments remain
in effect, any Letter of Credit remains outstanding or any of the principal of
or interest on any Loan or Reimbursement Obligation is outstanding:

     7.1. Merger, Consolidation, or Sale of Assets.

     (a) The Borrower shall not, consolidate or merge with or into (whether or
not the Borrower is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions to, another Person unless (i) the
Borrower is the surviving Person or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower) or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made is a corporation organized or existing under the laws of the United States,
any state thereof or the District of Columbia; (ii) the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or the
Person to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made assumes by an assignment and assumption
agreement in form reasonably satisfactory to the Administrative Agent all the
obligations of the Borrower under the Notes, this Agreement and the other Loan
Documents; (iii) immediately after such transaction no Default or Event of
Default exists; and (iv) except in the case of a merger of the Borrower with or
into a Wholly Owned Restricted Subsidiary of the Borrower, the Borrower or the
Person formed by or surviving any such consolidation or merger (if other than
the Borrower), or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made would, both immediately prior to and
immediately after giving pro forma effect thereto as if such transaction had
occurred at the beginning of the applicable four-quarter period, be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Debt to Cash
Flow Ratio test set forth in Section 7.2 hereof.

     (b) Successor Corporation Substituted.

     Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Borrower in accordance with Section 7.1(a) hereof, the successor corporation
formed by such consolidation or into or with which the Borrower is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement referring to the “Borrower” shall refer instead to
the successor corporation and not to the Borrower), and may exercise every right
and power of the Borrower under this Agreement with the same effect as if such
successor Person had been named as the Borrower herein; provided, however, that
the predecessor Borrower shall not be relieved from the obligation to pay the
principal of and interest on the Loans except in the case of a sale of all of
the Borrower’s assets that meets the requirements of Section 7.1(a) hereof.

     (c) No Subsidiary Guarantor shall consolidate with or merge with or into
(whether or not the Subsidiary Guarantor is the surviving Person) another Person
whether or not affiliated with such Subsidiary Guarantor unless: subject to
Section 10.5 hereof, (i) the Person

-70-



--------------------------------------------------------------------------------



 



formed by or surviving any such consolidation or merger (if other than a
Subsidiary Guarantor) assumes all of the Obligations of such Subsidiary
Guarantor pursuant to assignment and assumption agreement(s) in form and
substance reasonably satisfactory to the Administrative Agent to the Security
Documents; and (ii) immediately after giving effect to such transaction, no
Default or Event of Default exists.

     (d) In the case of any such consolidation, merger, sale or conveyance of a
Subsidiary Guarantor in accordance with clause (c) above and upon the assumption
by the successor Person of the Obligations by amendment(s) of the Security
Documents and the due and punctual performance of all of the covenants and
conditions of the Loan Documents to be performed by the Subsidiary Guarantor,
such successor Person shall succeed to and be substituted for the Subsidiary
Guarantor with the same effect as if it had been named herein as a Subsidiary
Guarantor.

     (e) Except as set forth in Sections 6 and 7 hereof, and notwithstanding
clauses (c) and (d) above, nothing contained in this Agreement or in any of the
other Loan Documents shall prevent any consolidation or merger of a Subsidiary
Guarantor with or into the Borrower or another Subsidiary Guarantor, or shall
prevent any sale or conveyance of the property of a Subsidiary Guarantor as an
entirety or substantially as an entirety to the Borrower or to another
Subsidiary Guarantor.

     7.2. Incurrence of Indebtedness and Issuance of Preferred Stock.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt) or issue any shares of Disqualified Stock and will not permit any of its
Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Borrower may incur Indebtedness (including Acquired Debt) or
issue shares of Disqualified Stock and the Guarantors may incur Indebtedness
(including Acquired Debt) or issue shares of preferred stock if, in each case,
the Borrower’s Debt to Cash Flow Ratio at the time of incurrence of such
Indebtedness or the issuance of such Disqualified Stock or preferred stock, as
the case may be, after giving pro forma effect to such incurrence or issuance as
of such date and to the use of the proceeds therefrom as if the same had
occurred at the beginning of the most recently ended four full fiscal quarter
period of the Borrower for which internal financial statements are available,
would have been no greater than 7.0 to 1.0.

     The provisions of the first paragraph of this Section 7.2 will not apply to
the incurrence of any of the following (collectively, “Permitted Debt”):

     (i) Indebtedness under the Loan Documents;

     (ii) the incurrence by the Borrower and the guarantee thereof by the
Guarantors of Indebtedness represented by the Second Lien Term Loan Obligations
in an aggregate principal amount at any time outstanding not to exceed
$100.0 million (plus any accumulated or capitalized interest therein) less the
aggregate amount of all mandatory repayments of any Indebtedness under

-71-



--------------------------------------------------------------------------------



 



such Second Lien Term Loan facility pursuant to Section 2.12 thereof; provided
that such Indebtedness is subject to the Intercreditor Agreement;

     (iii) the incurrence by the Borrower and its Restricted Subsidiaries of the
Existing Indebtedness;

     (iv) the incurrence by the Borrower or its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
Purchase Money Indebtedness, in each case incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Borrower or such
Restricted Subsidiary, in an aggregate amount not to exceed $20.0 million at any
time outstanding, including all Permitted Refinancing Indebtedness incurred
pursuant to clause (v) below to refund, replace or refinance any Indebtedness
incurred pursuant to this clause (iv);

     (v) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred by the first paragraph of this Section 7.2, or by
clauses (iii), (iv), (v), (vii), (viii), (ix), (x), (xi) (xii) or (xiii) of this
paragraph;

     (vi) the incurrence of Indebtedness between or among the Borrower and any
of its Restricted Subsidiaries; provided, however, that (a) if the Borrower is
the obligor on such Indebtedness, such Indebtedness is expressly subordinated to
the prior payment in full of all Obligations with respect to this Agreement and
(b) any subsequent issuance or transfer of Equity Interests that results in any
such Indebtedness being held by a Person other than the Borrower or a Restricted
Subsidiary, and any sale or other transfer of any such Indebtedness to a Person
that is not either the Borrower or a Restricted Subsidiary, shall be deemed, in
each case, to constitute an incurrence of such Indebtedness by the Borrower or
such Restricted Subsidiary, as the case may be;

     (vii) the incurrence by the Borrower or any of its Restricted Subsidiaries
of Hedging Obligations that are incurred for the purpose of fixing or hedging
interest rate risk with respect to any floating rate Indebtedness that is
permitted by the terms of this Agreement to be outstanding;

     (viii) the guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness that was permitted to be incurred by another provision of this
Section 7.2;

     (ix) the accrual of interest, the accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, and the payment of dividends on

-72-



--------------------------------------------------------------------------------



 



Disqualified Stock in the form of additional shares of the same class of
Disqualified Stock;

     (x) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness consisting of performance, bid or advance payment bonds, surety
bonds, custom bonds, utility bonds and similar obligations arising in the
ordinary course of business;

     (xi) the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case incurred or
assumed in connection with the disposition of any business, asset or Subsidiary
of the Borrower, provided that the maximum assumable Indebtedness shall at no
time exceed the gross proceeds actually received by the Borrower and its
Restricted Subsidiaries in connection with the disposition of any business,
asset or Subsidiary of the Borrower;

     (xii) the incurrence by the Borrower of Indebtedness in respect of
Preferred Stock Exchange Notes issued as payment in kind interest on Preferred
Stock Exchange Notes, to the extent such interest payments are made pursuant to
the terms of the Preferred Stock Exchange Notes Indenture;

     (xiii) the incurrence by the Borrower or any of its Restricted Subsidiaries
of additional Indebtedness in an aggregate principal amount at any time
outstanding, including all Permitted Refinancing Indebtedness incurred pursuant
to clause (v) above to refund, refinance or replace any Indebtedness incurred
pursuant to this clause (xiii), not to exceed $35.0 million;

     (xiv) the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness in the form of customary obligations under indemnification,
incentive, non-compete, consulting, deferred compensation, earn-out or other
similar arrangement incurred in connection with a Permitted Investment; and

     (xv) the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness incurred in connection with the customary financing of insurance
premiums.

     For purposes of determining compliance with this Section 7.2, in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xv) above or is
entitled to be incurred pursuant to the first paragraph of this Section 7.2, the
Borrower shall, in its sole discretion, classify and reclassify such item of
Indebtedness in whole or in part in any manner that complies with this
Section 7.2 and such item of Indebtedness will be treated as having been
incurred pursuant to such clauses or pursuant to the first paragraph hereof.
Accrual of interest, the accretion of accreted value, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms and
the payment of dividends on Disqualified Stock in the form of additional shares
of the

-73-



--------------------------------------------------------------------------------



 



same class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of Section 7.2.

     7.3. Liens.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien securing Indebtedness or trade payables on any asset now owned or
hereafter acquired, or any income or profits therefrom or assign or convey any
right to receive income therefrom, except Permitted Liens.

     7.4. Restricted Payments.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, (i) declare or pay any dividend or make
any other payment or distribution on account of the Borrower’s or any of its
Restricted Subsidiary’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving the Borrower or
any Restricted Subsidiary) or to any direct or indirect holders of the
Borrower’s Equity Interests in their capacity as such (other than dividends or
distributions (a) payable in Equity Interests (other than Disqualified Stock) of
the Borrower or (b) to the Borrower or any Wholly Owned Restricted Subsidiary of
the Borrower); (ii) purchase, redeem or otherwise acquire or retire for value
(including, without limitation, in connection with any merger or consolidation
involving the Borrower) any Equity Interests of the Borrower or any of its
Restricted Subsidiaries or any direct or indirect parent of the Borrower (other
than any such Equity Interests owned by the Borrower or any Restricted
Subsidiary of the Borrower or Permitted Investments); (iii) make any payment on
or with respect to, or purchase, redeem, defease or otherwise acquire or retire
for value any Indebtedness of the Borrower or any Restricted Subsidiary that is
subordinated to the Obligations or any guarantee of the Obligations, except a
payment of interest or principal at Stated Maturity; or (iv) make any Restricted
Investment (all such payments and other actions set forth in clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:

     (a) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and

     (b) the Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Debt to Cash
Flow Ratio test set forth in the first paragraph of Section 7.2 hereof; and

     (c) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the date of this Agreement (excluding Restricted Payments permitted by
clauses (ii), (iii), (iv) and (vii) of the next succeeding paragraph), is less
than the sum, without duplication, of (i) an amount equal to the Consolidated
Cash Flow of the Borrower for the period (taken as one accounting period) from
June 8, 2001 to the end of the Borrower’s most recently ended full fiscal
quarter for which

-74-



--------------------------------------------------------------------------------



 



financial statements have been provided to the Lenders pursuant to Section 6.1
(the “Basket Period”) less the product of 1.4 times the Consolidated Interest
Expense of the Borrower for the Basket Period, plus (ii) 100% of the aggregate
net cash proceeds received by the Borrower as a contribution to its common
equity capital or from the issue or sale since June 8, 2001 of Equity Interests
of the Borrower (other than Disqualified Stock) or from the issue or sale of
Disqualified Stock or debt securities of the Borrower that have been converted
into such Equity Interests (other than Equity Interests (or Disqualified Stock
or convertible debt securities) sold to a Subsidiary of the Borrower and other
than Disqualified Stock or convertible debt securities that have been converted
into Disqualified Stock), plus (iii) to the extent that any Restricted
Investment that was made after the date of this Agreement is sold for cash or
otherwise liquidated or repaid for cash, the lesser of (A) the cash return of
capital with respect to such Restricted Investment (less the cost of
disposition, if any) and (B) the initial amount of such Restricted Investment,
plus (iv) the aggregate cash dividends received by the Borrower from
Unrestricted Subsidiaries (to the extent such dividends otherwise are not
included in the Borrower’s Consolidated Net Income) plus (v) to the extent that
any Unrestricted Subsidiary of the Borrower designated as such after the Closing
Date is redesignated as a Restricted Subsidiary after the Closing Date, the fair
market value (as determined in good faith by the Board of Directors of the
Borrower) of the Borrower’s Investment in such Subsidiary as of the date of such
redesignation.

     The foregoing provisions will not prohibit (i) the payment of any dividend
or the consummation of an irrevocable redemption within 60 days after the date
of declaration thereof or the giving of the notice of redemption, as the case
may be, if at the date of declaration or notice of redemption such payment would
have complied with the provisions of this Agreement; (ii) the redemption,
repurchase, retirement, defeasance or other acquisition or retirement for value
of any Equity Interests of Borrower or subordinated Indebtedness of the Borrower
or any Guarantor in exchange for, or out of the net cash proceeds of the
substantially concurrent sale (other than to a Subsidiary of the Borrower) of,
other Equity Interests of the Borrower (other than any Disqualified Stock);
provided that the amount of any such net cash proceeds that are utilized for any
such redemption, repurchase, retirement, defeasance or other acquisition shall
be excluded from clause (c)(ii) of the preceding paragraph; and, provided
further, that no Default or Event of Default shall have occurred and be
continuing immediately after such transaction; (iii) the defeasance, redemption,
repurchase or other acquisition or retirement for value of subordinated
Indebtedness with the net cash proceeds from an incurrence of Permitted
Refinancing Indebtedness; provided that no Default or Event of Default shall
have occurred and be continuing immediately after such transaction; (iv) the
payment of any dividend or other distribution by a Restricted Subsidiary of the
Borrower to the holders of Equity Interests on a pro rata basis; (v) the
repurchase, redemption or other acquisition or retirement for value of any
Equity Interests of the Borrower or any Restricted Subsidiary of the Borrower
held by any current or former officer, director or employee of the Borrower’s or
any of its Restricted Subsidiaries’ pursuant to any management equity
subscription agreement, stock option agreement or other similar agreement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests shall not exceed $5.0 million (excluding
for purposes of calculating such amounts during any period, loans incurred to
finance the purchase of such Equity Interests that are repaid contemporaneously)
in any twelve-month period and no Default or Event of Default shall have
occurred and be continuing immediately after such transaction; (vi) repurchases
of stock deemed to have occurred by virtue of the

-75-



--------------------------------------------------------------------------------



 



exercise of stock options; (vii) so long as no Default or Event of Default shall
have occurred and be continuing, (A) on or prior to October 15, 2008, scheduled
cash dividend payments on the Series B Preferred Stock (provided that, the
Borrower’s Debt to Cash Flow Ratio at the time of any such payment, after giving
proforma effect thereto as if such payment had been made at the beginning of the
most recently ended four full fiscal quarter period of the Borrower for which
internal financial statements are available, would have been no greater than 6.0
to 1.0) and (B) commencing after October 15, 2008, scheduled cash dividend
payments on the Series B Preferred Stock; (viii) so long as no Default or Event
of Default shall have occurred and be continuing, (A) repurchases of shares of
Series B Preferred Stock and (B) on or prior to October 15, 2008, scheduled cash
dividend payments on the Series B Preferred Stock, in an aggregate amount not to
exceed $25.0 million in the case of all such repurchases and cash dividends
pursuant to the foregoing clauses (A) and (B) of this clause (viii) and
(ix) other Restricted Payments in an aggregate amount not to exceed
$10.0 million in any twelve-month period so long as no Default or Event of
Default shall have occurred and be continuing.

     The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The fair
market value of any non-cash Restricted Payment shall be determined in good
faith by the Board of Directors whose resolution with respect thereto shall be
delivered to the Administrative Agent. Not later than the date of making any
Restricted Payment, the Borrower shall deliver to the Administrative Agent an
Officers’ Certificate stating that such Restricted Payment is permitted and
setting forth the basis upon which any calculation required by this Section 7.4
were computed.

     The Board of Directors may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if such designation would not cause a Default. For
purposes of making such determination, the aggregate fair market value of all
outstanding Investments by the Borrower and its Restricted Subsidiaries in the
Subsidiary so designated will be deemed to be an Investment made at the time of
such designation and will reduce the amount available for Restricted Payments
under the first paragraph of this Section 7.4 or under one or more clauses of
the definition of Permitted Investments, as determined by the Borrower. Such
designation will only be permitted if such Investment would be permitted at such
time and if such Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.

     Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolutions of the Board of Directors giving effect to such designation and
an Officers’ Certificate certifying that such designation complied with the
foregoing conditions. If, at any time, any Unrestricted Subsidiary would fail to
meet the definition of an Unrestricted Subsidiary, it shall thereafter cease to
be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date (and, if such Indebtedness is not
permitted to be incurred as of such date under Section 7.2 hereof, the Borrower
shall be in default). The Board of Directors of the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such

-76-



--------------------------------------------------------------------------------



 



designation shall only be permitted if (i) such Indebtedness is permitted under
Section 7.2 hereof, calculated on a pro forma basis as if such designation had
occurred at the beginning of the four-quarter reference period and (ii) no
Default or Event of Default would be in existence immediately following such
designation.

     7.5. Dividend and Other Payment Restrictions Affecting Subsidiaries.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Restricted Subsidiary to (a)(i) pay dividends or make any other distributions to
the Borrower or any of its Restricted Subsidiaries (A) on its Capital Stock or
(B) with respect to any other interest or participation in, or measured by, its
profits or (ii) pay any indebtedness owed to the Borrower or any of its
Restricted Subsidiaries, (b) make loans or advances to the Borrower or any of
its Restricted Subsidiaries or (c) transfer any of its properties or assets to
the Borrower or any of its Restricted Subsidiaries, except for such encumbrances
or restrictions existing under or by reason of (i) Existing Indebtedness as in
effect on the date hereof, (ii) the Second Lien Term Loan Agreement and any
other agreement governing or relating to Second Lien Term Loan Obligations as in
effect on the date hereof, (iii) this Agreement as in effect on the date hereof,
and the Guarantee and Collateral Agreement, (iv) applicable law, (v) any
instrument governing Indebtedness or Capital Stock of a Person acquired by the
Borrower or any of its Restricted Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness was incurred in connection
with or in anticipation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person, or the property or assets of the Person, so acquired,
provided that, in the case of Indebtedness, such Indebtedness was permitted by
the terms of this Agreement to be incurred, (vi) by reason of customary
non-assignment provisions in leases and other agreements entered into in the
ordinary course of business and consistent with past practices, (vii) Purchase
Money Indebtedness (including Capital Lease Obligations) for property acquired
in the ordinary course of business that impose restrictions of the nature
described in clause (c) above on the property so acquired, (viii) Permitted
Refinancing Indebtedness, provided that the restrictions contained in the
agreements governing such Permitted Refinancing Indebtedness are no more
restrictive, taken as a whole than those contained in the agreements governing
the Indebtedness being refinanced, (ix) secured Indebtedness otherwise permitted
to be incurred pursuant to the provisions of Sections 7.2 and 7.3 hereof that
limits the right of the debtor to dispose of the assets securing such
Indebtedness, (x) provisions with respect to the disposition or distribution of
assets or property in joint venture agreements and other similar agreements
entered into in the ordinary course of business, (xi) restrictions on cash or
other deposits or net worth imposed by customers under contracts entered into in
the ordinary course of business, and (xii) any agreement for the sale or other
disposition of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending its sale or other disposition.

     7.6. Asset Sales.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless (i) the Borrower or such
Restricted Subsidiary, as the case may be, receives consideration at the time of
such Asset Sale at least equal to the fair market value (as

-77-



--------------------------------------------------------------------------------



 



determined in good faith by the Board of Directors of the Borrower or such
Restricted Subsidiary and evidenced by an Officer’s Certificate to be promptly
delivered to the Administrative Agent) of the assets or Equity Interests issued
or sold or otherwise disposed of and (ii) at least 75% of the consideration
received in the Asset Sale by the Borrower or such Restricted Subsidiary is in
the form of cash or Cash Equivalents; provided that the amount of (a) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet) of the Borrower or such Restricted Subsidiary (other than
contingent liabilities and liabilities that are by their terms subordinated to
the Loans or any guarantee thereof) that are assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases the
Borrower or such Restricted Subsidiary from further liability, and (b) any
securities, notes or other obligations received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
90 days following the closing of such Asset Sale, shall be considered cash for
purposes of this clause (ii).

     Notwithstanding the immediately preceding paragraph, the Borrower and its
Restricted Subsidiaries will be permitted to consummate an Asset Sale without
complying with such paragraph if (i) the Borrower or the applicable Restricted
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the fair market value of the assets or Equity Interests
issued or sold or otherwise disposed of (as determined in good faith by the
Board of Directors of the Borrower or the Restricted Subsidiary and set forth in
an Officers’ Certificate delivered to the Administrative Agent) and (ii) at
least 75% of the consideration for such Asset Sale constitutes a controlling
interest in a Permitted Business, assets that are not classified as current
assets used or useful in a Permitted Business and/or cash or Cash Equivalents;
provided that any cash or Cash Equivalents received by the Borrower or any of
its Restricted Subsidiaries in connection with any Asset Sale permitted to be
consummated under this paragraph shall constitute Net Proceeds subject to the
provisions of the next succeeding paragraph.

     Within 365 days of the receipt of any Net Proceeds from an Asset Sale, the
Borrower may apply such Net Proceeds, at its option, (i) to prepay the Loans in
accordance with the terms of Section 2.11 including, without limitation, the
prepayment of the Second Lien Term Loans pursuant to Section 2.12(c) (and to
correspondingly reduce commitments with respect thereto in the case of revolving
borrowings), (ii) to the acquisition of a controlling interest in a Permitted
Business, or (iii) to the making of a capital expenditure or the acquisition of
other assets that are not classified as current assets used or useful in a
Permitted Business. Pending the final application of any such Net Proceeds, the
Borrower may prepay the Revolving Credit Loans or otherwise invest such Net
Proceeds in any manner that is not prohibited by this Agreement. Any Net
Proceeds from Asset Sales that are not applied or invested as provided in the
first sentence of this paragraph shall be deemed to constitute “Excess
Proceeds”. When the aggregate amount of Excess Proceeds exceeds $10.0 million,
the Borrower shall be required to prepay the Loans in accordance with the terms
of Section 2.12 (an “Asset Sale Offer”). Upon completion of an Asset Sale Offer,
the amount of Excess Proceeds shall be reset at zero.

-78-



--------------------------------------------------------------------------------



 



     7.7. Transactions with Affiliates.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate (each of the foregoing, an “Affiliate Transaction”), unless
(i) such Affiliate Transaction is on terms that are no less favorable to the
Borrower or such Restricted Subsidiary than those that would have been obtained
in a comparable transaction by the Borrower or such Restricted Subsidiary with
an unrelated Person and (ii) the Borrower delivers to the Administrative Agent
(a) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5.0 million, a
resolution of the Board of Directors set forth in an Officers’ Certificate
certifying that such Affiliate Transaction complies with clause (i) above and
that such Affiliate Transaction has been approved by a majority of the members
of the Board of Directors that are disinterested as to such Affiliate
Transaction and (b) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$10.0 million, an opinion as to the fairness to the Borrower of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing; provided that (1) any transaction
approved by the Board of Directors of the Borrower, with an officer or director
of the Borrower or of any of its Subsidiaries in his or her capacity as an
officer or director entered into in the ordinary course of business;
(2) transactions between or among the Borrower and/or its Restricted
Subsidiaries; (3) payment of reasonable directors fees to the Board of Directors
of the Borrower and of its Restricted Subsidiaries; (4) fees and compensation
paid to, and indemnity provided on behalf of, officers, directors or employees
of the Borrower or any of its Restricted Subsidiaries, as determined in good
faith by the Board of Directors of the Borrower or of any such Restricted
Subsidiary, to the extent the same are reasonable and customary; (5) any
Restricted Payment that is permitted by Section 7.4; and (6) agreements in
effect on the date of this Agreement and any modification thereto or any
transaction contemplated thereby (including pursuant to any modification
thereto) in any replacement agreement therefor so long as such modification or
replacement is not more disadvantageous to the Lenders in any material respect
than the original agreement as in effect on the date of this Agreement, in each
case, shall not be deemed to be Affiliate Transactions.

     7.8. Limitation on Sale and Leaseback Transactions.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into any sale and leaseback transaction; provided that
the Borrower and the Guarantors may enter into a sale and leaseback transaction
if (i) the Borrower or such Guarantor could have (a) incurred Indebtedness in an
amount equal to the Attributable Debt relating to such sale and leaseback
transaction pursuant to the Debt to Cash Flow Ratio test set forth in the first
paragraph of Section 7.2 hereof and (b) incurred a Lien to secure such
Attributable Debt pursuant to Section 7.3 hereof, (ii) the gross cash proceeds
of such sale and leaseback transaction are at least equal to the fair market
value (as determined in good faith by the Board of Directors in good faith) of
the property that is the subject of such sale and leaseback transaction and
(iii) the transfer of assets in such sale and leaseback transaction is permitted
by, and the proceeds of such transaction are applied in compliance with
Section 7.6 hereof.

-79-



--------------------------------------------------------------------------------



 



     7.9. Limitation on Optional Prepayment of Second Lien Term Loan
Obligations.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, except prior to 365 days following the Closing Date from
proceeds of the LA Asset Sale pursuant to Section 2.12(c), make any optional
prepayment, redemptions or acquisitions of the Second Lien Term Loan Obligations
until the Term Loans have been paid in full.

SECTION 8. EVENTS OF DEFAULT

     If any of the following events shall occur and be continuing:

     (a) The Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay when due any interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five days after such interest or other amount becomes due in
accordance with the terms hereof; or

     (b) Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

     (c) Any Loan Party shall default in the observance or performance of any
agreement contained in (i) Section 7 or (ii) Section 6.3(a) (with respect to the
Borrower only); or

     (d) Any Loan Party shall default in the observance or performance of any
other covenant or agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent or any Lender to the
Borrower; or

     (e) The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness for borrowed money or default in
making any payment of principal under Hedge Agreements (including any Guarantee
Obligation, but excluding the Loans), after the expiration of any grace period
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness for borrowed money or
default in making any payment of interest under Hedge Agreements was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness for borrowed money or in respect of
Hedge Agreements or contained in any instrument or agreement evidencing,
securing or relating thereto, the effect of which default is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness for borrowed money or in respect of Hedge Agreements
to become due prior to its stated maturity or (in the case of any such
Indebtedness for borrowed money or in respect of Hedge Agreements constituting a
Guarantee Obligation) to become payable; provided that a default,

-80-



--------------------------------------------------------------------------------



 



event described in clause (i), (ii) or (iii) of this paragraph (e) shall not at
any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness for borrowed money or in respect of Hedge Agreements the
outstanding principal amount of which exceeds in the aggregate $10,000,000; or

     (f) (i) The Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) any case,
proceeding or other action of a nature referred to in clause (1) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

     (g) (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower, any of its
Subsidiaries or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) the Borrower or any Subsidiary shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan; (vi) the Borrower, any of its Subsidiaries or any Commonly
Controlled Entity shall be required to make during any fiscal year of the
Borrower payments pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees (or their
dependents) that, in the aggregate, exceed $10,000,000, (vii) the Borrower, any
of its Subsidiaries or any Commonly Controlled Entity shall be required to make
during any fiscal year of the Borrower contributions to any defined benefit
pension plans subject to Title IV of ERISA (including any Multiemployer Plan)
that, in the aggregate, exceed

-81-



--------------------------------------------------------------------------------



 



$10,000,000, (viii) an Unfunded Pension Liability shall exist, (ix) any
potential withdrawal liability under Section 4201 of ERISA, if the Borrower, its
Subsidiaries or any Commonly Controlled Entity were to completely or partially
withdraw from a Multiemployer Plans shall exist or (x) any other similar event
or condition shall occur or exist with respect to a Plan and in each case in
clauses (i) through (x) above, such event or condition, either in and of itself
or together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

     (h) One or more judgments or decrees shall be entered against the Borrower
or any of its Subsidiaries involving for the Borrower and its Subsidiaries taken
as a whole a liability (to the extent not paid or covered by insurance in the
reasonable opinion of the Borrower if the Borrower provides evidence of such
coverage to the Administrative Agent) of $10,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

     (i) Any of the Security Documents shall cease, for any reason (other than
pursuant to the terms thereof), to be in full force and effect, or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby in each case with respect to a material amount of Collateral,
in each case, except as otherwise permitted by the Intercreditor Agreement; or

     (j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than pursuant to the terms
thereof), to be in full force and effect or any Loan Party shall so assert; or

     (k) Such provisions of any subordinated debt that provide that the
Obligations are senior thereto shall cease, for any reason, to be in full force
and effect or any Loan Party shall so assert; or

     (l) A Change of Control shall occur; or

     (m) (i) Any FCC License necessary for the conduct of any business or
activity at any time conducted by the Borrower or any of its Subsidiaries shall
be revoked, annulled, cancelled or (ii) the FCC takes any action with respect to
any FCC License in the case of each of (i) and (ii), the effect of which would
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect; or

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Loan Party,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) upon the request of the Required Lenders,
the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder

-82-



--------------------------------------------------------------------------------



 



(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent and the Lenders
shall be entitled to exercise any and all remedies available under the Security
Documents, including the Guarantee and Collateral Agreement, or otherwise
available under applicable law or otherwise. With respect to each Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time either (i) deposit in a cash collateral account opened by the
Administrative Agent an amount in immediately available funds equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit (and the
Borrower hereby grants to the Administrative Agent, for the ratable benefit of
the Secured Parties, a continuing security interest in all amounts at any time
on deposit in such cash collateral account to secure the undrawn and unexpired
amount of such Letters of Credit and all other Obligations) or (ii) provide to
the Issuing Lender with respect to such Letter of Credit a Qualified Supporting
Letter of Credit. If at any time the Administrative Agent determines that any
funds held in such cash collateral account are subject to any right or claim of
any Person which is superior to that of the Administrative Agent and the Secured
Parties or that the total amount of such funds is less than the aggregate
undrawn and unexpired amount of outstanding Letters of Credit, the Borrower
shall, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in such cash
collateral account, an amount equal to the excess of (a) such aggregate undrawn
and unexpired amount over (b) the total amount of funds, if any, then held in
such cash collateral account that the Administrative Agent determines to be free
and clear of any such right and claim. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Loan Parties hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Loan Parties hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Loan Parties (or such other
Person as may be lawfully entitled thereto).

SECTION 9. THE AGENTS AND ARRANGERS

     9.1. Appointment. Each Lender hereby irrevocably designates and appoints
Lehman Commercial Paper Inc. as the Administrative Agent under this Agreement
and the other Loan Documents, and each Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

-83-



--------------------------------------------------------------------------------



 



     9.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

     9.3. Exculpatory Provisions. Neither any Arranger, nor any Agent nor any of
their respective Related Persons shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except for any liability imposed by
law, but then only if and to the extent found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted solely from its
or any of its Related Persons’ personal gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Arrangers or the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party party thereto to perform its
obligations hereunder or thereunder or for the creation, validity, legality,
enforceability, perfection, priority, maintenance or enforcement of any guaranty
or Lien required or purporting to be created under any of the Loan Documents or
any other collateral security for the Obligations. As against any Secured Party,
any matter required herein to be satisfactory to, found acceptable by or
otherwise approved by the Administrative Agent may be approved or disapproved by
it in its sole discretion, acting as it may see fit given any interest that it
or its Affiliates may have and without any duty whatsoever to any other Lender.
The Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party.

     9.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex, teletype or e-mail
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Loan Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent. Each Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders or the requisite Lenders required under
Section 10.1 to authorize or require such action (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or the requisite Lenders under
Section 10.1 to authorize or require such action

-84-



--------------------------------------------------------------------------------



 



(or, if so specified by this Agreement, all Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Obligations.

     9.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default hereunder unless it
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default as
shall be reasonably directed by the Required Lenders (or, if so specified by
this Agreement, all Lenders), except that (a) the Administrative Agent shall not
be required to take any such action that it in good faith determines may be
unlawful or that it in good faith believes may be imprudent or may expose it to
liability, (b) the Administrative Agent shall not be required to take any such
action unless it receives indemnity satisfactory to it from the Persons
directing such action, and (c) unless and until the Administrative Agent shall
have received such direction, the Administrative Agent may decline to act or may
(but shall not be obligated to) take any action that it deems advisable.

     9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Arrangers nor any of the Agents nor any of
their respective officers, directors, employees, agents, attorneys and other
advisors, partners, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by any Arranger or any Agent
hereinafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Arranger or any Agent to any Lender. Each Lender represents to
the Arrangers and the Agents that it has, independently and without reliance
upon any Arranger or any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition, prospects and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans (and in the case of the
Issuing Lender, its Letters of Credit) hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon any Arranger or any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition, prospects and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither any Arranger nor any Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of such Arranger or such Agent
or any of its officers, directors, employees, agents, attorneys and other
advisors, partners, attorneys-in-fact or Affiliates.

     9.7. Indemnification. The Lenders agree to indemnify each Arranger and each
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate

-85-



--------------------------------------------------------------------------------



 



Exposure Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Aggregate Exposure Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Arranger or such Agent in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Arranger
or such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted solely from such
Arranger’s or such Agent’s gross negligence or willful misconduct. The
agreements in this Section 9.7 shall survive the payment of the Loans and
Letters of Credit and all other amounts payable hereunder.

     9.8. Arrangers and Agents in Their Individual Capacities. Each Arranger and
each Agent and their respective Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
such Arranger was not the Arranger and such Agent was not an Agent. With respect
to its Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, each Arranger and each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Arranger or an Agent,
as the case may be, and the terms “Lender” and “Lenders” shall include each
Arranger and each Agent in their respective individual capacities.

     9.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans or Letters of Credit. If no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed), appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank with a combined capital and
surplus of $500,000,000; provided however, if the Borrower does not consent to
the appointment of such

-86-



--------------------------------------------------------------------------------



 



successor Administrative Agent and an Event of Default under Section 8(f) with
respect to the Borrower shall have occurred and be continuing, then after the
date that is 30 days following the date on which Borrower refused to give its
consent to such appointment, the Administrative Agent may resign as
Administrative Agent under this Agreement and the other Loan Documents and, upon
the Administrative Agent’s resignation, the Borrower may appoint any Lender
willing to act as successor Administrative Agent as Administrative Agent under
this Agreement and the other Loan Documents. After any retiring Administrative
Agent’s resignation as such, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

     9.10. Authorization to Release Liens. Upon the consummation of an Asset
Sale or other disposition of property permitted hereunder, the Administrative
Agent is hereby irrevocably authorized by each of the Lenders to release any
Lien covering any Property of the Borrower or any of its Subsidiaries that the
Administrative Agent in good faith believes to be permitted by this Agreement or
to have been consented to in accordance with Section 10.1 or to be owned by any
Subsidiary of the Borrower the Capital Stock of which was transferred, in any
such Asset Sale, to a Person who is not an Affiliate of the Borrower.

     9.11. The Arrangers, Syndication Agent and Documentation Agent. The parties
acknowledge and agree that (a) Lehman Brothers Inc. (in such capacity, the “Lead
Arranger”) shall be credited as and may publicize that it is the sole advisor,
sole lead arranger and sole book runner of the financing contemplated hereby,
(b) each of Merrill Lynch, Pierce Fenner & Smith, Incorporated and Wachovia
Capital Markets, LLC (collectively with the Lead Arranger, the “Arrangers”)
shall be credited as and may publicize that it is one of the arrangers of the
financing contemplated hereby, (c) Merrill Lynch Capital Corporation shall be
credited as and may publicize that it is the Syndication Agent of such financing
and (d) Wachovia Bank, National Association shall be credited as and may
publicize that it is the Documentation Agent of such financing. Each Arranger,
Syndication Agent and Documentation Agent (i) shall not, by reason of their
designation as such or the provisions of this Section 9 or any action taken or
omitted in such capacity, have any power, duty, responsibility or liability
whatsoever under this Agreement or any other Loan Document (other than the
Commitment Letter) or in respect of the financing contemplated hereby and
(ii) shall nevertheless be entitled to all of the rights, immunities,
indemnities and benefits granted to them herein.

SECTION 10. MISCELLANEOUS

     10.1. Amendments and Waivers. Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default and its

-87-



--------------------------------------------------------------------------------



 



consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce or forgive the principal amount or
extend the final scheduled date of maturity of any Loan or Reimbursement
Obligation, extend the scheduled date of any amortization payment in respect of
any Term Loan, directly reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender directly and adversely affected thereby;
(ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of “Required Lenders”, consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement and the other Loan Documents (other than as a result of a
transaction otherwise permitted hereunder), release all or substantially all of
the Collateral or release all or substantially all of the Subsidiary Guarantors
from their guarantee obligations under the Guarantee and Collateral Agreement
(except as permitted by the Loan Documents), in each case without the consent of
all Lenders; (iii) amend, modify or waive any provision of Section 9 without the
consent of any Arranger or any Agent directly and adversely affected thereby;
(iv) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swing Line Lender; (v) amend, modify or waive any
provision of Section 2.18(a), (b) or (c) without the consent of each Lender
directly and adversely affected thereby; or (vi) amend, modify or waive any
provision of Section 3 without the consent of the Issuing Lender. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents, the Arrangers and all existing and future holders of the Obligations. In
the case of any waiver, the Loan Parties, the Lenders, the Arrangers and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default waived shall be deemed to be cured and
not continuing; but no such waiver shall extend to any subsequent or other
Default, or impair any right consequent thereon. Any such waiver, amendment,
supplement or modification shall be effected by a written instrument signed by
the parties required to sign pursuant to the foregoing provisions of this
Section; provided that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof. For the avoidance of doubt, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Arrangers, the Agents and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof (collectively, the “Additional Extensions
of Credit”) to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and Revolving Extensions of Credit and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

     If a Lender (such Lender a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of this Section 10.1 requires the consent of all of the Lenders affected
thereby and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to assign its Loans, and its Commitments hereunder to
one or more assignees, which assignees if not already Lenders hereunder, shall
be reasonably acceptable to the Administrative Agent, provided that: (a) all
Obligations, including

-88-



--------------------------------------------------------------------------------



 



indemnity obligations pursuant to Section 2.21, of the Borrower owing to such
Non-Consenting Lender being replaced shall be repaid in full to such
Non-Consenting Lender concurrently with such assignment, and (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. In connection with any such assignment the Borrower, Administrative
Agent, such Non-Consenting Lender and the replacement Lender shall otherwise
comply with Section 10.6.

     10.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower, the Arrangers and the Agents, as
follows and (b) in the case of the Lenders, as set forth on Schedule 1 to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

     
The Borrower:
  Spanish Broadcasting System, Inc.
2601 South Bayshore Drive, PH II
Coconut Grove, Florida 33133
Attention: Joseph A. Garcia
Telecopy: (305) 441-7861
Telephone: (305) 441-6901
 
   
with a copy to:
  Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: William E. Wallace, Esq.
Telecopy: (212) 836-3598
Telephone: (212) 836-8556
 
   
Lehman Commercial Paper Inc.:
  Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019
Attention: Paul Arzouian
Telecopy: (646) 758-4980
Telephone: (212) 526-5803
 
   
with a copy to:
  Dechert LLP
30 Rockefeller Plaza
New York, New York 10112
Attention: Bonnie Barsamian, Esq.
Telecopy: (212) 698-3599
Telephone: (212) 698-3520

-89-



--------------------------------------------------------------------------------



 



     
The Lead Arranger:
  Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
Attention: Maritza Ospina
Telecopy: (646) 758-4648
Telephone: (212) 526-6590
 
   
With a copy to:
  Dechert LLP
30 Rockefeller Plaza
New York, New York 10112
Attention: Bonnie Barsamian, Esq.
Telecopy: (212) 698-3599
Telephone: (212) 698-3520
 
   
Issuing Lender:
  As notified by the Issuing Lender to the Administrative Agent and the Borrower
provided that any notice, request or demand to or upon any Agent or any Lender
shall not be effective until received.

     10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Arranger, any Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

     10.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

     10.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Lead Arranger promptly following receipt of a
reasonably detailed invoice therefor for all reasonable out-of-pocket expenses,
including the reasonable fees, disbursements and other charges of one set of
counsel (which may include local counsel), incurred in connection with the
Facilities and the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby provided, however, that notwithstanding the foregoing, the obligations
of Borrower under this clause (a) in respect of such out-of-pocket expenses
incurred by the Lead Arranger and Administrative Agent through the Closing Date
shall be limited as provided in the Fee Letter (it being understood that nothing
herein limits the Borrower’s obligation to make the payments to the Lenders and
the Arrangers agreed to in the Fee Letter), (b) to pay or reimburse each Lender,
the Lead Arranger and the Administrative Agent for all its costs and expenses
incurred in connection with the enforcement

-90-



--------------------------------------------------------------------------------



 



of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to each
Lender and of counsel to the Lead Arranger and the Administrative Agent, (c) to
pay, indemnify, and hold each Lender, the Arrangers and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, each Arranger and each Agent, and each of
their respective Related Persons (each of the Lenders, Arrangers and Agents and
their Related Persons, an “Indemnitee”) harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, costs, expenses or
disbursements of any kind or nature whatsoever arising in connection with any
action, litigation, proceeding, investigation or judgment with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or Letters of
Credit or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Loan Party or any of the
Properties and the reasonable fees and disbursements and other charges of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against the Borrower hereunder (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or any
Related Person of such Indemnitee. Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee, except as a result of the gross negligence or
willful misconduct of any such Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after receipt of a reasonably detailed
written invoice therefor. Statements payable by the Borrower pursuant to this
Section shall be submitted to the Borrower in accordance with Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent. The agreements in this Section
shall survive repayment of the Loans and Letters of Credit and all other amounts
payable hereunder.

     10.6. Successors and Assigns; Participations and Assignments.

     (a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Arrangers, the Agents, all other holders of the
Obligations and their respective successors and assigns, except that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Arrangers, the Agents and
each Lender.

-91-



--------------------------------------------------------------------------------



 



     (b) Any Lender may, without the consent of the Borrower or any other
Person, in accordance with applicable law, at any time sell to one or more
Eligible Assignees (each, a “Participant”) participating interests in any Loan
owing to such Lender, in any Commitment of such Lender or any other economic
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. In no event shall any Participant
under any such participation have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Loans or any fees
payable hereunder, or postpone the date of the final maturity of the Loans, in
each case to the extent subject to such participation. The Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20
and 2.21 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of Section 2.20, such Participant shall have complied with the requirements of
said Section; and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

     (c) Any Lender (an “Assignor”) may, in accordance with applicable law, upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any Affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed, it being understood that the Borrower may
withhold its consent if any such assignment is to be made to a competitor of
Borrower) and the Administrative Agent and, in the case of any assignment of
Revolving Credit Commitments, the written consent of the Issuing Lender and the
Swing Line Lender (which, in each case, shall not be unreasonably withheld or
delayed) (provided that (x) no such consent need be obtained if (i) the Assignee
is another Lender or an Affiliate of a Lender or (ii) the assignment is by a
Lender to a Related Fund of any Lender, and (y) except with respect to any
assignment to a competitor of the Borrower, in any event the consent of the
Borrower need not be obtained with respect to any assignment to an Eligible
Assignee at any time when an Event of Default is continuing), to an additional
Eligible Assignee (an “Assignee”) all or any part of its rights and obligations
under this Agreement pursuant to an Assignment and Acceptance, substantially in
the form of Exhibit I, executed by such Assignee and such Assignor (an
“Assignment and Acceptance”) (and, where the consent of the Borrower, the
Administrative Agent or the Issuing Lender or the Swing Line Lender is required
pursuant to the foregoing provisions, by the Borrower and such other Persons)
and delivered to the Administrative Agent for its acceptance and recording in
the Register; provided that no such assignment to an Assignee (other than any
Lender or, with respect to such Lender, any Affiliate, Control Investment
Affiliate or Related Fund) shall be in an aggregate principal amount of less
than $1,000,000 (in the case of the Term Loan) and $5,000,000 (in the case of
the Revolving Credit Commitment or

-92-



--------------------------------------------------------------------------------



 



Revolving Credit Loans) and, after giving effect thereto, the Assignor shall
retain an Aggregate Exposure of no less than $1,000,000 ($5,000,000 in the case
of the Revolving Credit Commitment or Revolving Credit Loans) (other than in the
case of an assignment of all of a Lender’s interests under such Agreement), in
each case unless otherwise agreed by the Borrower and the Administrative Agent.
Any such assignment need not be ratable as among the Facilities. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be party hereto as a Lender).

     (d) The Administrative Agent shall, on behalf of the Borrower, maintain at
its address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing such
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Commitment and Loans) at any reasonable time and from time to time
upon reasonable prior notice.

     (e) Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable (x) in
connection with an assignment by a Lender to, with respect to such Lender, an
Affiliate, a Control Investment Affiliate or a Related Fund, (y) in connection
with an assignment by or to a Lehman Entity or (z) in the case of an Assignee
that is already a Lender or is an Affiliate of a Lender or a Person under common
management with a Lender), the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. On
or prior to such effective date, the Borrower, at its own expense, upon request,
shall execute and deliver to the Administrative Agent (in exchange for any
Revolving Credit Note and/or Term Notes, as the case may be, of the assigning
Lender) a new Revolving Credit Note and/or Term Notes, as the case may be, to
such Assignee or its registered assigns in

-93-



--------------------------------------------------------------------------------



 



an amount equal to the Revolving Credit Commitment and/or Term Loans, as the
case may be, assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Revolving Credit Commitment
and/or Term Loans, as the case may be, upon request, a new Revolving Credit Note
and/or Term Notes, as the case may be, to the Assignor or its registered assigns
in an amount equal to the Revolving Credit Commitment and/or applicable Term
Loans, as the case may be, retained by it hereunder. Such new Note or Notes
shall be dated the Closing Date and shall otherwise be in the form of the Note
or Notes replaced thereby.

     (f) For the avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Loan or Note to any Federal Reserve Bank in accordance with
applicable law.

     10.7. Adjustments; Set-off.

     (a) Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility,
if any Lender (a “Benefited Lender”) shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

     (b) In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower (any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law), upon any amount becoming due and payable (after all applicable
grace periods have expired) by the Borrower hereunder (whether at stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final, but excluding fiduciary accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees to notify promptly the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

     10.8. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an

-94-



--------------------------------------------------------------------------------



 



executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

     10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     10.10. Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Agents, the Arrangers and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Loan Party, any Arranger, any Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

     10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     10.12. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
situated in the County of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

-95-



--------------------------------------------------------------------------------



 



     10.13. Acknowledgments. The Borrower hereby acknowledges that:

     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

     (b) neither any Arranger, nor any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Arrangers, the Agents and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of participants
in a debtor and creditor transaction; and

     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or between the Borrower and any of them.

     10.14. Confidentiality. Each of the Arrangers, the Agents and the Lenders
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement; provided that nothing herein shall
prevent any Arranger, any Agent or any Lender from disclosing any such
information (a) to any Arranger, any Agent, any other Lender or any affiliate of
any thereof, (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
or substantially equivalent provisions, (c) to any of its employees, directors,
agents, attorneys, accountants and other professional advisors involved in the
evaluation or administration of the credit facilities contemplated hereby to the
extent that such advisor shall agree to comply with the provisions of this
section, (d) upon the request or demand of any Governmental Authority having
jurisdiction over it, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed other than in breach
of this Section, (h) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender or (i) to the extent
necessary in connection with the exercise of any remedy hereunder or under any
other Loan Document.

     10.15. Release of Collateral and Guarantee Obligations.

     (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
disposition of property permitted by the Loan Documents, the Administrative
Agent shall (without notice to or vote or consent of any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement) take
such actions as shall be required to release its security interest in any
Collateral being disposed of in such disposition of property, and to release any
Guarantee Obligations of any Person being disposed of in such disposition of
property, to the extent necessary to permit consummation of such disposition of
property in accordance with the Loan Documents; provided that the Borrower shall
have delivered to the Administrative Agent, at least five Business Days prior to
the date of the proposed release, a written request for release identifying the
relevant

-96-



--------------------------------------------------------------------------------



 



Collateral being disposed of in such disposition of property and the terms of
such disposition of property.

     (b) The Administrative Agent shall be, and hereby is, irrevocably
authorized and empowered to release any and all of the Collateral and take any
and all actions necessary therefor or reasonably incidental thereto, upon
request of the Borrower and without notice to or consent of any Lender or any
other holder of Obligations, when all Commitments have terminated, all Letters
of Credit have been discharged, the principal of and interest on all Loans and
Reimbursement Obligations have been paid in full and the Administrative Agent
has received payment in full, or payment security satisfactory to it, as to all
other Obligations that are claimed by the Administrative Agent or in respect of
which the Administrative Agent has received, reasonably in advance of such
release, written notice that any payment is due or any claim is pending.

     10.16. Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Account
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required or permitted by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants, or, if applicable, the SEC.

     10.17. Delivery of Lender Addenda. Each initial Lender shall become a party
to this Agreement by delivering to the Administrative Agent a Lender Addendum
duly executed by such Lender, the Borrower and the Administrative Agent.

     10.18. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

     10.19. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

     10.20. Designated Senior Debt. The Obligations (including the Guarantee
Obligations of each Subsidiary Guarantor under the Guarantee and Collateral
Agreement) are hereby designated as “Designated Senior Debt” for the purposes of
and as defined in the Preferred Stock Exchange Notes Indenture and any indenture
governing Preferred Stock Exchange Notes or Indebtedness incurred in any
Permitted Refinancing under clause (1) of the definition of such term.

[Remainder of page left blank intentionally; signatures follow.]

-97-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            SPANISH BROADCASTING SYSTEM, INC.
      By:   /s/ Joseph A. Garcia         Name:   Joseph A. Garcia       
Title:   Chief Financial Officer, Executive Vice President and Secreatry       
LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
      By:   /s/ V. Paul Arzouian        Name:   V. Paul Arzouian        Title:  
Authorized Signatory        MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as
Syndication Agent
      By:   /s/ Anthony Lefaire         Name:   Anthony Lefaire        Title:  
Director        WACHOVIA BANK, NATIONAL ASSOCIATION, as
Documentation Agent
      By:   /s/ Russ Lyons         Name:   Russ Lyons        Title:   Director 
 

-98-